Exhibit 10.1

 

 

 

 

CREDIT AGREEMENT

 

by and between

 

LINK MEDIA HOLDINGS, LLC,
as Borrower,

 

 

and

 

 

FIRST NATIONAL BANK OF OMAHA,
as Lender

 

 

______________________________

 

Dated as of August 12, 2019

 

______________________________

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT, dated as of August 12, 2019, is made and entered into by
and between LINK MEDIA HOLDINGS, LLC, a Delaware limited liability company
(“Borrower”), and FIRST NATIONAL BANK OF OMAHA, a national banking association
(“Lender”). All capitalized terms used herein and defined in Section 11 are used
herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested that Lender extend credit to Borrower in the
form of (i) a revolving credit facility in an initial aggregate principal amount
of $5,000,000, (ii) a term loan facility in an initial aggregate principal
amount of up to $24,900,000, and (iii) a separate term loan facility in
aggregate principal amount to be determined as provided herein; and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, Lender
is willing to make available to Borrower the respective credit facilities
provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

Section 1.      Amount and Terms of Credit.

 

1.01.     The Commitments.

 

(a)     Subject to and upon the terms and conditions set forth herein, Lender
agrees to make, at any time and from time to time on or after the Effective Date
and prior to the Revolving Loan Maturity Date, a revolving loan or revolving
loans (each a “Revolving Loan” and, collectively, the “Revolving Loans”) to
Borrower, which Revolving Loans (i) shall be denominated in Dollars, (ii) may be
repaid and reborrowed in accordance with the provisions hereof, and (iii) shall
not exceed in aggregate principal amount at any time the Revolving Loan
Commitment.

 

(b)     Subject to and upon the terms and conditions set forth herein, Lender
agrees to make, on or after the Effective Date and prior to the Term Loan
Availability Cutoff Date, in one or more advances, a term loan (“Term Loan 1”)
which Term Loan 1 (i) shall be denominated in Dollars, (ii) is not revolving and
amounts repaid may not then be reborrowed, and (iii) shall not exceed in
aggregate principal amount at any time the Term Loan 1 Commitment.

 

(c)     Subject to and upon the terms and conditions set forth herein, Lender
agrees to make, on or after the Term Loan 2 Availability Date and prior to the
Term Loan Availability Cutoff Date, in one advance, a term loan (“Term Loan 2”)
which Term Loan 2 (i) shall be denominated in Dollars, (ii) is not revolving and
amounts repaid may not then be reborrowed, and (iii) shall not exceed in
aggregate principal amount at any time the Term Loan 2 Commitment.

 

1.02.     Minimum Amount of Each Borrowing. The aggregate principal amount of
each Borrowing of the Loans shall not be less than the Minimum Borrowing Amount
applicable to such Loans.

 

1.03.     Notice of Borrowing.

 

(a)     Whenever Borrower desires to incur Revolving Loans hereunder, except as
provided in Section 1.03(d), an Authorized Officer shall give Lender at the
Notice Office at least the same day of such proposed Borrowing, a Notice of
Borrowing for such Revolving Loan to be incurred hereunder and any such notice
shall be deemed to have been given on a certain day only if given before 12:00
P.M. (Omaha time) on such day, provided that Lender may in its discretion elect
to accept as timely requests that are received after 12:00 P.M. (Omaha time) on
the applicable Business Day

 

1

--------------------------------------------------------------------------------

 

 

(b)     Whenever Borrower desires to incur a principal advance under a Term
Loan, an Authorized Officer shall give Lender at the Notice Office at least
three Business Days’ prior notice of such Loan to be incurred by Notice of
Borrowing (as defined below) and any such notice shall be deemed to have been
given on a certain day only if given before 12:00 P.M. (Omaha time) on such day,
provided that Lender may in its discretion elect to accept as timely requests
that are received after 12:00 P.M. (Omaha time) on the applicable Business Day.

 

(c)     Each such notice described in Section 1.03(a) or Section 1.03(b) (each a
“Notice of Borrowing”) shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing (provided, that at Lender’s election the
failure to provide written confirmation will not affect the validity of the
request), in the form of Exhibit A, appropriately completed to specify: (i) the
aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, and (ii) the date of such Borrowing (which shall be a Business Day).

 

(d)     Without in any way limiting the obligation of Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, Lender
may act without liability upon the basis of telephonic notice of such Borrowing
or prepayment, as the case may be, believed by Lender in good faith to be from
an Authorized Officer of Borrower, prior to receipt of written confirmation.
Borrower agrees that Lender’s record of any telephonic notice of such Borrowing
or prepayment of the Loans, as the case may be, will be binding on Borrower
absent manifest error.

 

1.04.     Disbursement of Funds. No later than 3:00 P.M. (Omaha time) on the
date specified in each Notice of Borrowing, Lender will make available such
Borrowing requested to be made on such date. All such amounts will be made
available in Dollars and in immediately available funds by deposit into the
Disbursement Account, or as otherwise directed by Borrower and accepted by
Lender.

 

1.05.     Notes.

 

(a)     Borrower’s obligation to pay the principal of, and interest on, the
Loans made by Lender shall be evidenced in the books and records maintained by
Lender and shall, if requested by Lender, also be evidenced (i) in the case of
Revolving Loans, by a promissory note duly executed and delivered by Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (the “Revolving Note”), (ii) in the case of Term Loan 1, by
a promissory note duly executed and delivered by Borrower substantially in the
form of Exhibit B-2, with blanks appropriately completed in conformity herewith
(the “Term Loan 1 Note”), and (iii) in the case of Term Loan 2, by a promissory
note duly executed and delivered by Borrower substantially in the form of
Exhibit B-3, with blanks appropriately completed in conformity herewith (the
“Term Loan 2 Note”).

 

(b)     In accordance with Section 12.15, Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
(and such records will be conclusive and binding on the parties absent manifest
error) and prior to any transfer of any of its Notes may endorse on the reverse
side thereof the outstanding principal amount of Loans evidenced thereby.
Failure to make any such notation or any error in such notation shall not affect
Borrower’s obligations in respect of such Loans.

 

2

--------------------------------------------------------------------------------

 

 

1.06.     Interest.

 

(a)     Revolving Loans. The interest rate applicable to Revolving Loans is
subject to change from time to time based on changes in an independent index
which is the London Interbank Offered Rate (commonly known as “LIBOR”) for U.S.
Dollar Deposits published by the Wall Street Journal as the “One (1) Month LIBOR
Rate” (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
Agreement, Lender may, in its reasonable discretion and in a manner consistent
with market practice, designate a substitute index after notifying Borrower.
Lender will tell Borrower the current Index rate upon Borrower’s request. The
interest rate change will not occur more often than each first (1st) day of
every month during the term of this Agreement. The interest rate will be
adjusted and determined without notice to Borrower using the Index as of the
date that is two (2) London Banking Days prior to each interest rate change
date. “London Banking Day” means any day, other than a Saturday or Sunday, on
which commercial banking institutions in London, England, are generally open for
business. At Lender’s option, the Index and/or the interest rate may be rounded
upwards to the next higher one one-hundredth of one percent (0.01%). If at any
time the Index is less than zero, then it shall be deemed to be zero for the
purpose of calculating the interest rate on Revolving Loans. Interest will
accrue on the unpaid principal balance of any Revolving Loan from the date of
each Borrowing thereunder (i.e., a “Revolving Loan Effective Date”) and will be
calculated as described in Section 12.07(b) using a rate equal to the Applicable
Revolving Loan Margin plus the Index.

 

(b)     Term Loan 1. Interest will accrue in respect of the unpaid principal
amount of Term Loan 1 from the date of each Borrowing thereunder until the
maturity date thereof (whether by acceleration or otherwise), at a fixed rate
per annum equal to 4.25%.

 

(c)     Term Loan 2. Interest will accrue in respect of the unpaid principal
amount of Term Loan 2 from the date of Borrowing thereof until the maturity date
thereof (whether by acceleration or otherwise), at a fixed rate per annum equal
to the greater of (i) 4.20%, or (ii) the “Treasury Index” (i.e., the Seven (7)
Year Treasury Constant Maturity as of the date which is two (2) Business Days
prior to the Borrowing under Term Loan 2 as published generally by the Board
currently identified as document H.15 (519) and entitled “Federal Reserve
Statistical Sheet”) plus the Term Loan 2 Margin. The Treasury Index plus the
Term Loan 2 Margin is not necessarily the lowest rate charged by Lender on its
loans. At Lender’s option, the Treasury Index and/or the interest rate may be
rounded upwards to the next higher one one-hundredth of one percent (0.01%).
Borrower understands that Lender may make loans based on other rates as well. If
at any time the Treasury Index is less than zero, then it shall be deemed zero
for the purpose of calculating the interest rate on Term Loan 2.

 

(d)     Default Rate. During the continuance of an Event of Default, principal
and, to the extent permitted by law, interest in respect of each Loan shall, in
each case, bear interest at a rate per annum equal to the rate which is 2.00% in
excess of the rate then borne by such Loans and interest that accrues under this
Section 1.06(c) shall be payable on demand.

 

3

--------------------------------------------------------------------------------

 

 

1.07.     Increased Costs. If any Change in Law after the Effective Date shall
(i) change the basis of taxation of payment to Lender of the principal of or
interest on the Loans or the Notes or any other amounts payable hereunder
(except for (x) Indemnified Taxes, (y) taxes described in Section 4.04(a), and
(z) Connection Income Taxes) or (ii) change official reserve or similar
requirements (except any reserve requirements reflected in calculating the
Index) that has the effect of increasing the amount of capital or liquidity
required or expected to be maintained by Lender or any corporation controlling
Lender based on the existence of the Commitments or Loans hereunder or its
obligations hereunder, then, in any such event, Lender shall promptly give
notice (by telephone promptly confirmed in writing) to Borrower, which notice
shall show in reasonable detail the basis for calculation of such additional
amounts. Thereafter, Borrower agrees to pay to Lender, upon Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as Lender in its
reasonable discretion shall determine) as shall be required to compensate Lender
for such increased costs or reductions in the rate of return to Lender. In
determining such additional amounts, Lender will act reasonably and in good
faith and will use calculation methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 1.07 shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto.

 

1.08.     Compensation. Borrower agrees to compensate Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all losses, liabilities and reasonable
expenses (including, without limitation, any loss, expense or liability incurred
by reason of the liquidation or reemployment of deposits or other funds required
by Lender to fund the Loans but excluding loss of anticipated profits) which
Lender may sustain: (i) if for any reason (other than as a result of a default
by Lender) a Borrowing of a Loan does not occur on a date specified therefor in
a Notice of Borrowing; or (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 4.01, Section 4.02 or as a
result of an acceleration of the Loans pursuant to Section 10) occurs on a date
which is not the last day of a LIBOR interest period with respect thereto. A
certificate of Lender setting forth in reasonable detail any amount or amounts
that Lender is entitled to receive pursuant to this Section 1.08 shall be prima
facie evidence of such amounts.

 

Section 2.      [Reserved].

 

Section 3.      Fees.

 

3.01.     Fees.

 

(a)     Borrower agrees to pay to Lender a non-use fee, for the period from the
Effective Date through and including the Revolving Loan Maturity Date (or such
earlier date on which the Revolving Loan Commitment has been terminated), at the
rate of 15 basis points (00.15%) per annum of the average daily unused amount of
the Revolving Loan Commitment for the applicable period. For purposes of
calculating usage under this Section, the Revolving Loan Commitment shall be
deemed used to the extent of the aggregate principal amount of all outstanding
Revolving Loans. Such non-use fee shall be payable in arrears on the first day
of each full fiscal quarter occurring after the Effective Date and on the
Revolving Loan Maturity Date (or such earlier date on which the Revolving Loan
Commitment has been terminated) for any period then ending for which such
non-use fee shall not have previously been paid. The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.

 

(b)     Borrower agrees to pay the Commitment and Closing Cost Fee to Lender as
consideration for Lender’s commitment to extend the Loans and for the costs and
expenses of Lender’s counsel in completing the Transaction, including but not
limited to, preparing and negotiating the terms of this Agreement, the Revolving
Note, the Term Loan 1 Note, the Term Loan 2 Note, the Security Agreement and all
other documents necessary to consummate the Transaction. The Commitment and
Closing Cost Fee shall be paid on or before the Effective Date and shall be
nonrefundable and fully earned when paid to Lender.

 

4

--------------------------------------------------------------------------------

 

 

Section 4.      Prepayments; Payments; Taxes.

 

4.01.     Voluntary Prepayments.

 

(a)     Borrower shall have the right to prepay the Revolving Loans, without
premium or penalty, in the whole or in part at any time during normal banking
hours and from time to time without prior written notice to Lender.

 

(b)     Borrower shall have the right to prepay the Term Loans in whole or in
part at any time and from time to time provided that (i) Borrower shall give
Lender prior to 12:00 P.M. (Omaha time) at the Notice Office at least two
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing, provided, that, at Lender’s election, the failure to provide written
confirmation will not affect the validity of the notice) of its intent to prepay
such Loans, which notice (in each case) shall specify which Term Loan shall be
prepaid and the amount of such prepayment; (ii) each partial prepayment shall be
in an aggregate principal amount of at least $10,000 (or such lesser amount as
is acceptable to Lender); and (iii) the prepayment must be accompanied by
payment to Lender of: (A) interest on the prepaid principal through the
prepayment date; (B) any and all other amounts due and payable with respect to
the applicable Term Loan; and (C) the Prepayment Fee, as defined below.
“Prepayment Fee” means, (x) in the case of Term Loan 1 (1) from the date hereof
and before the first anniversary of the date hereof, 3.00% of the principal
balance prepaid, (2) on or after the first anniversary of the date hereof and
before the second anniversary of the date hereof, 1.00% of the principal balance
prepaid, (3) on or after the second anniversary of the date hereof and before
the third anniversary of the date hereof, 00.50% of the of the principal balance
prepaid, and (4) on or after the third anniversary of the date hereof, $0.00,
and (y) in the case of Term Loan 2, (1) from the Term Loan 2 Effective Date and
before the first anniversary of the Term Loan 2 Effective Date, 3.00% of the
principal balance prepaid, (2) on or after the first anniversary of the Term
Loan 2 Effective Date and before the second anniversary of the Term Loan 2
Effective Date, 1.00% of the principal balance prepaid, (3) on or after the
second anniversary of the Term Loan 2 Effective Date and before the third
anniversary of the Term Loan 2 Effective Date, 00.50% of the of the principal
balance prepaid, and (4) on or after the third anniversary of the date hereof,
$0.00. Borrower hereby agrees to accept Lender’s calculation of interest payable
hereunder absent manifest mathematical error.

 

(c)     Notwithstanding the foregoing, Borrower shall have the right to prepay
up to ten percent (10.00%) of the outstanding principal balance of each Term
Loan per year (the “Partial Prepayment Limit”) provided that (i) Borrower shall
give Lender prior to 12:00 P.M. (Omaha time) at the Notice Office at least two
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing, provided, that, at Lender’s election, the failure to provide written
confirmation will not affect the validity of the notice) of its intent to prepay
such Loans, which notice (in each case) shall specify which Term Loan shall be
prepaid; (ii) each partial prepayment shall be in an aggregate principal amount
of at least $10,000 (or such lesser amount as is acceptable to Lender) and (iii)
the prepayment must be accompanied by payment to Lender of: (A) interest on the
prepaid principal through the prepayment date; and (B) any and all other amounts
due and payable with respect to the applicable Term Loan. Notwithstanding the
foregoing, to the extent that the Partial Prepayment Limit is not utilized in
its entirety during any year, the remaining unused portion of the Partial
Prepayment Limit shall be carried over to the succeeding year. Borrower hereby
agrees to accept Lender’s calculation of interest payable hereunder absent
manifest mathematical error.

 

5

--------------------------------------------------------------------------------

 

 

4.02.     Repayments of Principal and Interest on the Loans.

 

(a)     Revolving Loans.

 

(i)     Accrued interest on the aggregate principal amount outstanding under the
Revolving Loans will be payable on the first (1st) day of the first full month
following any Revolving Loan Effective Date, and on the first (1st) day of each
succeeding month thereafter through and including the Revolving Loan Maturity
Date or such earlier date on which the Revolving Loan Commitment has been
terminated.

 

(ii)     On the Revolving Loan Maturity Date, or such earlier date on which the
Revolving Loan Commitment has been terminated, the aggregate outstanding
principal balance of the Revolving Loans and all accrued interest thereon shall
be repaid in full.

 

(iii)     Notwithstanding the foregoing, on any day on which the sum of the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), exceeds the Revolving Loan
Commitment at such time, Borrower shall prepay not later than the next Business
Day the principal of Revolving Loans in an amount equal to such excess.

 

(b)     Term Loan 1.

 

(i)     Accrued interest on the principal amount outstanding under Term Loan 1
will be payable on the first (1st) day of the first full month following the
Effective Date, and on the first (1st) day of each succeeding month thereafter
through and including the Term Loan 1 Maturity Date.

 

(ii)     Beginning on the earlier of (A) July 1, 2020, or (B) the first (1st)
day of the first (1st) full month following the Term Loan 2 Effective Date, and
on the first (1st) day of each succeeding month thereafter through and including
the Term Loan 1 Maturity Date, principal payments on the outstanding principal
balance of Term Loan 1 will payable, each in an amount sufficient to fully repay
the balance of Term Loan 1 over the applicable Amortization Period.

 

(c)     Term Loan 2.

 

(i)     Accrued interest on the principal amount outstanding under Term Loan 2
will be payable on the first (1st) day of the first full month following the
Term Loan 2 Effective Date, and on the first (1st) day of each succeeding month
thereafter through and including the Term Loan 2 Maturity Date.

 

(ii)     Beginning on the first (1st) day of the first (1st) full month
following the Term Loan 2 Effective Date, and on the first (1st) day of each
succeeding month thereafter through and including the Term Loan 2 Maturity Date,
principal payments on the outstanding principal balance of Term Loan 2 will
payable, each in an amount sufficient to fully repay the balance of Term Loan 2
over the applicable Amortization Period.

 

6

--------------------------------------------------------------------------------

 

 

(d)     Amortization Adjustment Election. Subject to Borrower’s satisfaction of
the Amortization Adjustment Conditions, Borrower, upon delivery of written
notice to Lender at the Notice Office, may elect to adjust the Amortization
Period on the Term Loans from fifteen (15) years to twenty-five (25) years and
such election (the “Amortization Adjustment Election”), shall become effective
on a go-forward basis beginning on the first (1st) day of the first (1st) full
month following the date of Lender’s receipt of the written notice containing
the Amortization Adjustment Election, and the payments required by Sections
4.02(b)(ii) and 4.02(c)(ii) shall be adjusted to reflect the new applicable
Amortization Period. Borrower may make the Amortization Adjustment Election one
time and such election shall be irrevocable and effective as to each Term Loan.
For the avoidance of any doubt, the Amortization Adjustment Election does not
effect the amount or application of any payments made on account of the Term
Loans prior to the effective date of the Amortization Adjustment Election.

 

4.03.     Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
Lender not later than 12:00 Noon (Omaha time) on the date when due and shall be
made in Dollars in immediately available funds at the Payment Office. Whenever
any payment to be made hereunder or under any Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

 

4.04.     Taxes.

 

(a)     Payments Free of Taxes. All payments made by Borrower under any Credit
Document will be made without setoff, counterclaim or other defense. Except as
required by applicable law, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (the foregoing,
together with all interest, penalties or similar liabilities with respect
thereto, being referred to collectively as “Indemnified Taxes”).

 

(b)     Evidence of Payments. Borrower will furnish to Lender as soon as
practicable after request from Lender after the date on which the payment of any
Indemnified Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrower or other documentation reasonably
satisfactory to Lender.

 

(c)     Indemnification by Borrower. Borrower agrees to indemnify and hold
harmless Lender and reimburse Lender upon its written request, for the amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.04) so levied or imposed
and payable by Lender whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.

 

7

--------------------------------------------------------------------------------

 

 

(d)     Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.

 

(e)     Survival. Each party’s obligations under this Section 4.04 shall survive
the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Credit Document.

 

Section 5.      Conditions Precedent

 

5.01.     Conditions Precedent to the Effective Date. The occurrence of the
Effective Date pursuant to Section 12.10 and the obligation of Lender to make
Revolving Loans or Term Loan 1 on the Effective Date, are subject to the
satisfaction of the following conditions:

 

(a)     Execution of Agreement; Notes. On or prior to the Effective Date, (i)
this Agreement shall have been executed and delivered as provided in Section
12.10 and (ii) there shall have been delivered to Lender the Revolving Note, and
the Term Loan 1 Note each executed by Borrower, in each case in the amount,
maturity and as otherwise provided herein.

 

(b)     Officer’s Certificate. On the Effective Date, Lender shall have received
a certificate, dated the Effective Date and signed on behalf of Borrower by an
Authorized Officer of Borrower, certifying on behalf of Borrower that all of the
conditions in Sections 5.01 and 6 have been satisfied on such date.

 

(c)     Opinions of Counsel. On the Effective Date, Lender shall have received
from counsel to Borrower and the Subsidiary Guarantors, opinions addressed to,
and dated the Effective Date, in form and substance reasonably satisfactory to
Lender.

 

(d)     Corporate Documents; Proceedings; Etc.

 

(i)     On the Effective Date, Lender shall have received a certificate from
each Credit Party, dated the Effective Date, signed by an Authorized Officer of
such Credit Party, and attested to by another Authorized Officer of such Credit
Party, substantially in the form of Exhibit C with appropriate insertions, which
shall be in form and substance reasonably acceptable to Lender, together with
copies of the certificate of formation and LLC agreement of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, which
resolutions shall be in form and substance reasonably acceptable to Lender.

 

(ii)     On the Effective Date, Lender shall have received a good standing
certificate (or equivalent document) of each Credit Party from the relevant
office in such Credit Party’s jurisdiction of organization (to the extent
relevant, customary and available in the jurisdiction of organization of such
Credit Party) dated as of a recent date prior hereto.

 

(e)     Adverse Change, Approvals.

 

(i)     Since December 31, 2018, there shall have been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------

 

 

(ii)     On or prior to the Effective Date, Lender shall have received true,
correct and complete copies of all documents relevant to the Transaction, as
determined in Lender’s reasonable discretion, and all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction (and the payment of all fees, costs and expenses
in connection therewith) and the other transactions contemplated hereby shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which, in the reasonable judgment of Lender, restrains,
prevents, or imposes materially adverse conditions upon, the consummation of the
Transaction or the other transactions contemplated by the Credit Documents or
otherwise referred to herein or therein.

 

(iii)     On the Effective Date, there shall not exist any judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.

 

(f)     Litigation. No litigation by any entity (private or governmental) shall
be pending or, to the knowledge of Borrower or any of its Subsidiaries,
threatened with respect to this Agreement or any other Credit Document or any
documentation executed in connection herewith or therewith, or with respect to
the Transaction that has had, or would reasonably be expected to have, a
Material Adverse Effect.

 

(g)     [Reserved].

 

(h)     [Reserved].

 

(i)     Subsidiaries Guaranty. On the Effective Date, each Subsidiary Guarantor
shall have duly authorized, executed and delivered the Subsidiaries Guaranty in
the form of Exhibit D (as amended, modified or supplemented from time to time,
the “Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall be in full
force and effect.

 

(j)     Security Agreement. On the Effective Date, each Credit Party shall have
duly authorized, executed and delivered the Security Agreement in the form of
Exhibit E (as amended, modified or supplemented from time to time, the “Security
Agreement”) covering all of such Credit Party’s Security Agreement Collateral,
together with:

 

(i)     proper financing statements (Form UCC-1 or the equivalent) for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of Lender, desirable, to perfect the
security interests purported to be created by the Security Agreement;

 

(ii)     all other documents or filings necessary or, in the reasonable opinion
of Lender, desirable to perfect and protect the security interests purported to
be created by the Security Agreement, provided that notwithstanding anything to
the contrary in this Agreement or any other Credit Document, the Lender will not
at any time require mortgages or leasehold mortgages on real estate on which
billboards (but no other Collateral) are located, whether such real estate is
owned by or leased to the Borrower or any of its Subsidiaries or the Borrower or
any of its Subsidiaries otherwise has the right to have such billboards located
thereon (“Billboard Real Estate”); and

 

9

--------------------------------------------------------------------------------

 

 

(iii)     the Security Agreement shall be in full force and effect.

 

(k)     Deposit Account Control Agreements. On the Effective Date, each Credit
Party shall have duly authorized, executed and delivered, and shall have caused
to be authorized, executed and delivered by each depository institution of such
Credit Party (other than Lender), deposit account control agreements in form and
substance acceptable to Lender in its reasonable discretion, provided that no
deposit account control agreement shall be required for a Payroll Account.

 

(l)     Financial Statements. On or prior to the Effective Date, Lender shall
have received true and correct copies of the historical consolidated financial
statements referred to in Section 7.05(a).

 

(m)     Solvency Certificate. On the Effective Date, Lender shall have received
a solvency certificate from the chief financial officer of Borrower in the form
of Exhibit G.

 

(n)     Fees, Etc. On the Effective Date, all costs, fees, expenses (including,
without limitation, reasonable legal fees and expenses) and other compensation
contemplated hereby, payable to the Lender (and its Affiliates) or otherwise
payable in respect of the Transaction, including the payment of the legal fees
and expenses of Lender’s counsel in connection with consummation of the
Transaction, shall be paid by Borrower by means of payment of the Commitment and
Closing Cost Fee.

 

(o)     Shareholders’ Agreements; Management Agreements; Tax Sharing Agreements;
and Existing Indebtedness Agreements. On or prior to the Effective Date, there
shall have been delivered to Lender true and correct copies of the following
documents:

 

(i)     all agreements entered into by Borrower or any of its Subsidiaries
governing the terms and relative rights of such Person’s equity interests and
any agreements entered into by such Person’s shareholders relating to any such
entity with respect to its equity interests that will remain in place after
giving effect to the Transaction (collectively, the “Shareholders’ Agreements”);

 

(ii)     all material agreements between Parent, on the one hand, and Borrower
or any of its Subsidiaries, on the other hand, with respect to the management of
Borrower or any of its Subsidiaries that will remain in place after giving
effect to the Transaction (collectively, the “Management Agreements”);

 

(iii)     all tax sharing, tax allocation and other similar agreements entered
into by Borrower or any of its Subsidiaries that will remain in place after
giving effect to the Transaction (collectively, the “Tax Sharing Agreements”);

 

(iv)     all agreements evidencing or relating to Indebtedness of Borrower or
any of its Subsidiaries (other than with respect to Capitalized Lease
Obligations) listed on Schedule III which are to remain outstanding after giving
effect to the Transaction (the “Existing Indebtedness Agreements”); and

 

(v)     all of which Shareholders’ Agreements, Management Agreements, Tax
Sharing Agreements and Existing Indebtedness Agreements shall be in form and
substance reasonably satisfactory to Lender and shall be in full force and
effect on the Effective Date.

 

10

--------------------------------------------------------------------------------

 

 

(p)     Patriot Act. Lender shall have received, at least two Business Days
prior to the Effective Date, all documentation and other information about
Borrower that Lender reasonably determines is required by United States
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.

 

5.02.     Conditions Precedent to the Term Loan 2 Effective Date. The occurrence
of the Term Loan 2 Effective Date and the obligation of Lender to make Term Loan
2 on the Term Loan 2 Effective Date is subject to the satisfaction of the
following conditions:

 

(a)     Execution of Agreement; Notes. On or prior to the Term Loan 2 Effective
Date, there shall have been delivered to Lender the Term Loan 2 Note executed by
Borrower, in the amount, maturity and as otherwise provided herein.

 

(b)     Officer’s Certificate. On the Term Loan 2 Effective Date, Lender shall
have received a certificate, dated the Term Loan 2 Effective Date and signed on
behalf of Borrower by an Authorized Officer of Borrower, certifying on behalf of
Borrower that all of the conditions in Sections 5.02 and 6 have been satisfied
on such date.

 

(c)     [Intentionally Omitted.]

 

(d)     Corporate Documents; Proceedings; Etc.

 

(i)     On the Term Loan 2 Effective Date, Lender shall have received a
certificate from each Credit Party, dated the Term Loan 2 Effective Date, signed
by an Authorized Officer of such Credit Party, and attested to by another
Authorized Officer of such Credit Party, substantially in the form of Exhibit C
with appropriate insertions, which shall be in form and substance reasonably
acceptable to Lender, together with copies of the certificate of formation and
LLC agreement of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, which resolutions shall be in form and
substance reasonably acceptable to Lender.

 

(ii)     On the Term Loan 2 Effective Date, Lender shall have received a good
standing certificate (or equivalent document) of each Credit Party from the
relevant office in such Credit Party’s jurisdiction of organization (to the
extent relevant, customary and available in the jurisdiction of organization of
such Credit Party) dated as of a recent date prior hereto.

 

(e)     The conditions precedent to all Credit Events in Section 6 shall be
satisfied.

 

(f)     The Consolidated Leverage Ratio of Borrower and the Subsidiaries for the
Test Period ended on December 31, 2019 based on the audited year-end financials
for 2019 shall not exceed 3.00 to 1.00 after giving effect to the Borrowings
represented by Term Loan 2.

 

11

--------------------------------------------------------------------------------

 

 

Section 6.      Conditions Precedent to All Credit Events. The obligation of
Lender to make Loans (including Loans made on the Effective Date) are subject,
at the time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:

 

6.01.     No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality in which case they shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02.     Notice of Borrowing. Prior to the making of each Loan, Lender shall
have received a Notice of Borrowing meeting the requirements of Section 1.03(c).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Borrower to Lender that all the conditions
specified in Section 5 and Section 6 and applicable to such Credit Event are
satisfied as of that time. All of the Notes, certificates, legal opinions and
other documents and papers referred to in Section 5 and in this Section 6,
unless otherwise specified, shall be in form and substance reasonably
satisfactory to Lender.

 

Section 7.      Representations, Warranties and Agreements. In order to induce
Lender to enter into this Agreement and to make the Loans as provided herein,
Borrower makes the following representations and warranties, all of which shall
survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of the Effective Date and each Credit
Event on or after the Effective Date being deemed to constitute a representation
and warranty that, except as set forth in the 1934 Act Reports with respect to
the representations and warranties contained in this Section 7 other than those
in Sections 7.05, 7.06, 7.09, 7.11, 7.12, 7.13, 7.14, 7.17, 7.18, 7.20, 7.21,
the representations and warranties contained in this Section 7 are true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality in which case they shall be true
and correct in all respects) on and as of the Effective Date and with the same
effect as though such representations and warranties had been made on the date
of each such other Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and it being further understood and agreed that any
exception to a representation and warranty that has been disclosed to Lender on
a bring down certificate of these representations and warranties shall
constitute an exception to all subsequent bring downs without Borrower having to
repeat such prior exceptions provided that there has not been a change in
circumstances since the prior disclosure which would render such prior
disclosure materially untrue and misleading).

 

7.01.     Organizational Status. Each Credit Party (a) is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority to own its property
and assets and to transact the business in which it is engaged and presently
proposes to engage and (c) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications, except in the case of this clause (c) as would not reasonably be
expected to have a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------

 

 

7.02.     Power and Authority. Each Credit Party has the organizational power
and authority to execute, deliver and perform the terms and provisions of each
of the Credit Documents to which it is party and has taken all necessary
organizational action to authorize the execution, delivery and performance by it
of each of such Credit Documents. Borrower has duly executed and delivered each
of the Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable against the
Borrower in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 

7.03.     No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (a) will contravene any provision of
any law, statute, rule or regulation applicable to such Credit Party or any
order, writ, injunction or decree binding on such Credit Party of any court or
governmental instrumentality, (b) (i) will conflict with or result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which such Credit Party is a party or (ii) result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of Borrower or any of its Subsidiaries pursuant to the terms
of any indenture, mortgage, deed of trust, credit agreement or loan agreement,
or any other material agreement, contract or instrument, in each case to which
Borrower or any of its Subsidiaries is a party or by which it or any its
property or assets is bound, or (c) will violate any provision of the
certificate of incorporation or by-laws of Borrower, except to the extent that
such contravention, conflict or violation described in clauses (a) – (c) would
not reasonably be expected to result in a Material Adverse Effect.

 

7.04.     Approvals. No order, consent, approval or authorization with, by, or
from any governmental or public body or authority is required to be obtained or
made by, or on behalf of, Borrower or any of its Subsidiaries in connection
with, (a) the execution, delivery and performance of any Credit Document or (b)
the legality, validity, binding effect or enforceability of any Credit Document,
except for those that have been obtained or made and are in full force and
effect.

 

7.05.     Financial Statements; No Material Adverse Effect.

 

(a)     The unaudited consolidated balance sheet of Borrower and its
Subsidiaries, and the related unaudited consolidated statement of income of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2018 and
the unaudited consolidated balance sheet of Borrower and its Subsidiaries, and
the related consolidated statement of income for the fiscal quarter ended March
31, 2019 copies of which have been furnished to Lender prior to the Effective
Date, present fairly in all material respects in accordance with generally
accepted accounting principles the consolidated financial position of Borrower
and its Subsidiaries at the respective dates of such balance sheets and the
consolidated results of the operations of Borrower and its Subsidiaries for the
respective periods covered thereby, subject to normal year-end audit adjustments
and the absence of footnotes. The foregoing historical financial statements have
been prepared in accordance with generally accepted accounting principles
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

13

--------------------------------------------------------------------------------

 

 

(b)     On and as of the Effective Date and after giving effect to all
Indebtedness (including the Loans) being issued, incurred or assumed by Borrower
in connection therewith, (i) the sum of the assets, at a fair valuation, of
Borrower and its Subsidiaries, taken as a whole, will exceed its debts, (ii)
Borrower and its Subsidiaries taken as a whole have not incurred and do not
intend to incur, debts beyond Borrower’s and its Subsidiaries’ ability, taken as
a whole, to pay such debts as such debts mature, and (iii) Borrower and its
Subsidiaries, taken as a whole, will have sufficient capital with which to
conduct their business. For purposes of this Section 7.05(b), “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability.

 

(c)     Except as fully disclosed in the financial statements delivered pursuant
to Section 7.05(a), there were as of the Effective Date no liabilities or
obligations with respect to Borrower or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, would reasonably be
expected to be material to Borrower and its Subsidiaries taken as a whole. As of
the Effective Date, Borrower does not know of any basis for the assertion
against it or any of its Subsidiaries of any liability or obligation of any
nature whatsoever that is not fully disclosed in the financial statements
delivered pursuant to Section 7.05(a) which, either individually or in the
aggregate, would reasonably be expected to be material to Borrower and its
Subsidiaries taken as a whole.

 

(d)     The Projections delivered to Lender prior to the Effective Date have
been prepared in good faith based on reasonable assumptions in light of the
circumstances as of the date thereof, it being recognized by Lender, however,
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results and such differences may be material;
provided, further, that there are no statements or conclusions in the
Projections which are based upon or include information known to Borrower to be
misleading in any material respect or which fail to take into account material
information known to Borrower regarding the matters reported therein. Since
December 31, 2018, there has been no event or circumstance, either individually
or in the aggregate, that has had, or would reasonably be expected to have, a
Material Adverse Effect.

 

7.06.     Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened (a) with
respect to any Credit Document or (b) that would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

7.07.     True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of Borrower and its Subsidiaries in writing to
Lender (including, without limitation, all information contained in the Credit
Documents, but excluding, for the avoidance of doubt, the Projections, any other
forward-looking information and information of a general economic nature and
general information about Borrower’s industry) for purposes of or in connection
with this Agreement and the other Credit Documents, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Borrower
in writing to Lender together with the 1934 Act Reports does not or will not,
when furnished, contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, taken as a
whole, not materially misleading, in light of the circumstances under which such
information was provided.

 

14

--------------------------------------------------------------------------------

 

 

7.08.     Margin Regulations. No part of any Credit Event (or the proceeds
thereof) will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any Margin Stock. Neither the making
of any Loan nor the use of the proceeds thereof nor the occurrence of any other
Credit Event will violate or conflict with the provisions of Regulation T, U or
X of the Board.

 

7.09.     Tax Payments. Borrower and each of its Subsidiaries have paid all
taxes and assessments payable by it which have become due, other than (i) those
for which the failure to pay would not reasonably be expected to have a Material
Adverse Effect and (ii) those being contested in good faith and adequately
disclosed and fully provided for on the financial statements of Borrower and its
Subsidiaries in accordance with generally accepted accounting principles. There
is no action, suit, proceeding, investigation, audit or claim now pending or, to
the knowledge of Borrower, threatened by any authority regarding any taxes
relating to Borrower or any of its Subsidiaries that would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

7.10.     Compliance with ERISA.

 

(a)     Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each ERISA Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including, without limitation, ERISA and the Code and (ii) each ERISA Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received or can otherwise rely upon a determination
letter from the Internal Revenue Service to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code. As of the Effective
Date, neither Borrower nor any of its Subsidiaries or ERISA Affiliates has ever
maintained or contributed to, or had any obligation to maintain or contribute to
(or borne any liability with respect to) any “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is a “multiemployer plan,”
within the meaning of Section 3(37) of ERISA, or that is subject to the minimum
funding standards of Section 412 of the Code or Section 302 of ERISA or subject
to Title IV of ERISA. Except as would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect: all contributions
required to be made with respect to an ERISA Plan have been timely made; neither
Borrower nor any of its Subsidiaries nor any ERISA Affiliate has incurred any
liability (including any indirect, contingent or secondary liability) to or on
account of an ERISA Plan pursuant to Section 409, 502(i), 502(l), 515, 4204 or
4212 of ERISA or Section 4975 of the Code or expects to incur any such liability
under any of the foregoing sections with respect to any ERISA Plan; no action,
suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any ERISA Plan (other
than routine claims for benefits) is pending, expected or, to the knowledge of
Borrower, threatened which, if adversely determined, would reasonably be
expected to result in a liability to Borrower or any of its Subsidiaries; each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of
Borrower or any of its Subsidiaries or ERISA Affiliates has at all times been
operated in compliance with the provisions of Part 6 of subtitle B of Title I of
ERISA and Section 4980B of the Code; no lien imposed under the Code or ERISA on
the assets of Borrower or any of its Subsidiaries or any ERISA Affiliate exists
or is likely to arise on account of any ERISA Plan; and Borrower and its
Subsidiaries may cease contributions to or terminate any employee benefit plan
maintained by any of them.

 

15

--------------------------------------------------------------------------------

 

 

(b)     Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: each Foreign Pension Plan has
been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; all contributions required to be made with respect to a
Foreign Pension Plan have been timely made; and neither Borrower nor any of its
Subsidiaries have incurred any material obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of Borrower’s most recently ended fiscal
year on the basis of actuarial assumptions, which taken as a whole are
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities by a material amount.

 

7.11.     Priority of Liens. All Liens of Lender in the Collateral are duly
perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Lender’s Liens pursuant to the Credit
Documents, except that no mortgages or leasehold mortgages have been executed,
delivered or recorded with respect to the Billboard Real Estate and no fixture
filings have been made with respect thereto.

 

7.12.     Properties. Borrower and each of its Subsidiaries have good and
marketable title to, or a validly subsisting leasehold interest in, all material
properties owned or leased by it and used in the ordinary course of its
business, except for Permitted Liens and such defects in title as would not
reasonably be expected to have a Material Adverse Effect.

 

7.13.     Capitalization. On the Effective Date the Parent owns all of the
limited liability company membership interests (“LLC Interests”) of Borrower. On
the Effective Date, there are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, or
phantom rights or share repurchase plans relating to the LLC Interests of
Borrower.

 

7.14.     Subsidiaries; Etc.

 

(a)     Borrower has no Subsidiaries other than (i) those Subsidiaries listed on
Schedule I (which Schedule identifies (x) the direct owner of each such
Subsidiary on the Effective Date and Borrower’s percentage ownership therein and
(y) each Wholly-Owned Subsidiary) and (ii) new Subsidiaries created or acquired
after the Effective Date in accordance with the terms of this Agreement.

 

(b)     Schedule I also sets forth, as of the Effective Date, the exact legal
name of the Borrower and each of its Subsidiaries, the type of organization of
such Subsidiary, whether or not such Subsidiary is a registered organization
(within the meaning of the Nebraska UCC), the jurisdiction of organization of
such Subsidiary, the location (within the meaning of the Nebraska UCC) of such
Subsidiary, and the organizational identification number (if any) of such
Subsidiary. All outstanding shares of the capital stock of Borrower’s
Subsidiaries that are corporations have been duly and validly issued and are
fully paid and non-assessable. Except as set forth on Schedule II, as of the
Effective Date no Subsidiary has outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock.

 

7.15.     Compliance with Statutes, Etc. Borrower and each of its Subsidiaries
are in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliance as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

16

--------------------------------------------------------------------------------

 

 

7.16.     Investment Company Act. Neither Borrower nor any of its Subsidiaries
are an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

7.17.     Environmental Matters.

 

(a)     Borrower and each of its Subsidiaries are in compliance in all material
respects with all applicable Environmental Laws and the requirements of any
material permits issued under such Environmental Laws. There are no pending or,
to the knowledge of Borrower, threatened Environmental Claims against Borrower
or any of its Subsidiaries or any Real Property owned, leased or operated by
Borrower or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by Borrower or any of its Subsidiaries of any Real
Property formerly owned, leased or operated by Borrower or any of its
Subsidiaries but no longer owned, leased or operated by Borrower or any of its
Subsidiaries). There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of Borrower or any of its Subsidiaries, or
any Real Property owned, leased or operated by Borrower or any of its
Subsidiaries (including any Real Property formerly owned, leased or operated by
Borrower or any of its Subsidiaries but no longer owned, leased or operated by
Borrower or any of its Subsidiaries) or, to the knowledge of Borrower, any
property adjoining or adjacent to any such Real Property that would be
reasonably expected (i) to form the basis of a material Environmental Claim
against Borrower or any of its Subsidiaries or any Real Property owned, leased
or operated by Borrower or any of its Subsidiaries or (ii) to cause any Real
Property owned, leased or operated by Borrower or any of its Subsidiaries to be
subject to any material restrictions on the ownership, lease, occupancy or
transferability of such Real Property by Borrower or any of its Subsidiaries
under any applicable Environmental Law.

 

(b)     To the knowledge of Borrower, Hazardous Materials have not at any time
been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by Borrower or
any of its Subsidiaries, or, to the knowledge of Borrower, any property
adjoining or adjacent to any Real Property, where such generation, use,
treatment, storage, transportation or Release has violated or would be
reasonably expected to violate any applicable Environmental Law or give rise to
a material Environmental Claim against Borrower or any of its Subsidiaries.

 

7.18.     Labor Relations. Neither Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is
(a) no unfair labor practice complaint pending against Borrower or any of its
Subsidiaries or, to the knowledge of Borrower, threatened against any of them,
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against Borrower or any of its Subsidiaries or, to the knowledge of
Borrower, threatened against any of them, (b) no strike, labor dispute, slowdown
or stoppage pending against Borrower or any of its Subsidiaries or, to the
knowledge of Borrower, threatened against Borrower or any of its Subsidiaries
and (c) no union representation question exists with respect to the employees of
Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as would not reasonably be expected to have a Material Adverse
Effect.

 

17

--------------------------------------------------------------------------------

 

 

7.19.     Intellectual Property, Etc. Each of Borrower and its Subsidiaries owns
or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained assignments of all leases, licenses and other rights of whatever
nature, necessary for the present conduct of its business in all material
respects, without any known conflict with the rights of others which, or the
failure to obtain which, as the case may be, would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.20.     Indebtedness. Schedule III sets forth a true and complete list of all
Indebtedness for borrowed money or Capitalized Lease Obligations of Borrower and
its Subsidiaries as of the Effective Date (the “Existing Indebtedness”) and
which is to remain outstanding after the Effective Date, in each case showing
the aggregate principal amount thereof as of June 30, 2019 and the name of
Borrower and any Credit Party or any Subsidiaries which directly or indirectly
guarantees such Indebtedness.

 

7.21.     Insurance. Schedule IV sets forth a true and complete listing of the
material insurance policies maintained by Borrower and its Subsidiaries as of
the Effective Date, with the amounts insured (and any deductibles) set forth
therein.

 

7.22.     [Reserved].

 

7.23.     Anti-Corruption Laws and Sanctions. Borrower, its Subsidiaries and, to
the knowledge of Borrower, their respective officers, employees, and directors,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (i) Borrower or, to the knowledge of Borrower, any
Subsidiary thereof, any of their respective directors, officers or employees, or
(ii) to the knowledge of Borrower, any agent of Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or use of proceeds will
violate Anti-Corruption Laws or applicable Sanctions.

 

7.24.     EEA Financial Institutions. Borrower is not an EEA Financial
Institution.

 

Section 8.      Affirmative Covenants. Borrower hereby covenants and agrees that
on and after the Effective Date and until the Commitments have terminated and
the Loans, Notes and Fees and all other Obligations (other than obligations
under Section 4.04 and indemnities described in this Agreement and the other
Credit Documents which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

8.01.     Information Covenants. Borrower will furnish to Lender:

 

(a)     Quarterly Financial Statements. Within 45 days after the close of each
of the first three quarterly accounting periods in each fiscal year of Borrower,
the unaudited consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such quarterly accounting period and the related unaudited
consolidated statement of income for such quarterly accounting period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
accounting period, in each case setting forth comparative figures for the
corresponding quarterly accounting period in the prior fiscal year, all of which
shall be certified by an Authorized Officer of Borrower that they fairly present
in all material respects in accordance with generally accepted accounting
principles the financial condition of Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes.

 

18

--------------------------------------------------------------------------------

 

 

(b)     Annual Financial Statements. On or before April 30th of each year (i)
the audited consolidated balance sheet of Borrower and its Subsidiaries as at
the end of the immediately preceding fiscal year and the related audited
consolidated statements of income and retained earnings and statement of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and certified by Malone Bailey, LLP or other independent certified
public accountants of recognized national standing, together with a report of
such accounting firm (which report shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit) and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

 

(c)     Management Letters. To the extent not otherwise included in Borrower’s
audit, promptly after Borrower’s or any of its Subsidiaries’ receipt thereof, a
copy of any “management letter” received from its certified public accountants
and management’s response thereto.

 

(d)     Forecast. No later than 30 days following the first day of each fiscal
year of Borrower, an annual forecast for such fiscal year in form reasonably
satisfactory to Lender.

 

(e)     Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from an Authorized Officer of Borrower in the form of Exhibit I (a “Compliance
Certificate”) certifying on behalf of Borrower that, to such officer’s knowledge
after due inquiry, and except as set forth in the Compliance Certificate (i) no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof; (ii) each of the representations and warranties contained in the
Credit Agreement and the other Credit Documents is true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality in which case they shall be true and correct in all
respects) as of the date thereof, except to the extent that any such
representation and warranty by its terms is made as of a specified date, in
which case any such representation or warranty is true and correct in all
material respects only as of such specified date, which certificate shall (x)
set forth in reasonable detail the calculations required to establish whether
Borrower and its Subsidiaries were in compliance with the provisions of Sections
9.08, 9.09 and 9.10, to the extent applicable to the period covered by such
certificate, at the end of such fiscal quarter or year, as the case may be and
(y) with respect to the annual financial statements provided for in Section
8.01(b), list all Subsidiaries of Borrower as of the end of such year; and (iii)
the Cost Basis of Assets of Borrower and its Subsidiaries, which certificate
shall set forth in reasonable detail the calculations required to establish the
Cost Basis of Assets for the period covered by such certificate.

 

(f)     Notice of Default, Litigation and Material Adverse Effect. Promptly, and
in any event within three Business Days after Borrower obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default, (ii) any litigation or governmental investigation or
proceeding pending against Borrower or any of its Subsidiaries (x) which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or results in uninsured liability to Borrower or any of
its Subsidiaries in excess of $5,000,000 in the aggregate during the term of the
Loans or (y) with respect to any Credit Document, or (iii) any violation or
asserted violation (by written notice to Borrower or any Subsidiary) of any law,
rule or regulation, or any other event, change or circumstance, in each case,
that has or would reasonably be expected to have, a Material Adverse Effect.

 

19

--------------------------------------------------------------------------------

 

 

(g)     Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which Parent, Borrower or any of its Subsidiaries shall publicly file with
the Securities and Exchange Commission or any successor thereto (the “SEC”),
unless publicly available on EDGAR.

 

(h)     Environmental Matters. Promptly after Borrower obtains knowledge
thereof, notice of one or more of the following environmental matters to the
extent that such environmental matters, either individually or when aggregated
with all other such environmental matters, would reasonably be expected to have
a Material Adverse Effect:

 

(i)     any pending or threatened Environmental Claim against Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by Borrower or
any of its Subsidiaries;

 

(ii)     any condition or occurrence on or arising from any Real Property owned,
leased or operated by Borrower or any of its Subsidiaries that (a) results in
noncompliance by Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries or any such Real
Property;

 

(iii)     any condition or occurrence on any Real Property owned, leased or
operated by Borrower or any of its Subsidiaries that would reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

 

(iv)     the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event Borrower shall deliver to each Lender all written notices
received by Borrower or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA which identify Borrower or any
of its Subsidiaries as potentially responsible parties for remediation costs or
which otherwise notify Borrower or any of its Subsidiaries of potential
liability under CERCLA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and
Borrower’s or such Subsidiary’s response thereto.

 

(i)     [Reserved].

 

(j)     Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to Borrower or any of its
Subsidiaries as Lender may reasonably request.

 

20

--------------------------------------------------------------------------------

 

 

8.02.     Books, Records and Inspections. Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and accounts that contain full,
true and correct entries which permit the preparation of financial statements in
accordance with generally accepted accounting principles and which conform in
all material respects to all requirements of law. Borrower will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
Lender to visit and inspect, under guidance of officers of Borrower or such
Subsidiary, any of the properties of Borrower or such Subsidiary, and to examine
the books of account of Borrower or such Subsidiary and discuss the affairs,
finances and accounts of Borrower or such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent Lender may reasonably request.

 

8.03.     Maintenance of Property; Insurance. Borrower will, and will cause each
of its Subsidiaries to, (a) keep all property necessary to the business of
Borrower and its Subsidiaries in good working order and condition, ordinary wear
and tear and casualty and dispositions in accordance with Section 9.02 excepted,
(b) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Borrower and its
Subsidiaries, and (c) deliver from time to time upon request of Lender, in form
and substance satisfactory to Lender, certificates evidencing Borrower’s and its
Subsidiaries’ maintenance of all insurance required by this Section 8.03,
including, but not limited to such originals or copies as Lender may request of
certificates of insurance, riders and endorsements relating to such insurance.
All such policies of insurance shall name Lender as a mortgagee or lenders loss
payee (in the case of property and casualty policies) and name Lender as an
additional insured (in the case of liability policies). Such insurance will, if
such term is commercially available, require the insurer to provide at least 30
days prior written cancellation notice to Lender and Borrower shall provide
Lender with prompt written notice of any material change, amendment or
modification to any insurance policy or material reduction in coverage.

 

Unless Borrower provides Lender with evidence of insurance coverage required by
this Agreement, or at any time hereafter shall fail to obtain or maintain any of
the policies of insurance required above or to pay any premium in whole or in
part relating thereto, Lender, without waiving or releasing any obligation of
Borrower may at any time or times thereafter (but shall be under no obligation
to do so) purchase and maintain such policies of insurance or pay such premiums
or take any other action with respect thereto which Lender deems reasonably
necessary. The coverage that Lender purchases may not pay any claim that
Borrower or Lender may make in connection with the Collateral. The costs of the
insurance may be more than the cost of insurance the Borrower may be able to
obtain on its own.

 

8.04.     Existence; Franchises. Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 8.04 shall prevent (a) sales of assets and other
transactions by Borrower or any of its Subsidiaries in accordance with Section
9.02 or (b) the withdrawal by Borrower or any of its Subsidiaries of its
qualification as a foreign corporation, partnership or limited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8.05.     Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to Anti-Corruption Laws and environmental standards and controls),
except such noncompliance as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------

 

 

8.06.     Compliance with Environmental Laws.

 

(a)     Except as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, Borrower (i) will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by Borrower or any of its
Subsidiaries, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, (ii) will keep or cause to be kept
all such Real Property free and clear of any Liens (other than Permitted Liens)
imposed pursuant to such Environmental Laws, and (iii) will not generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by Borrower or any of its Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of Borrower or any of its Subsidiaries.

 

(b)     (i) After the receipt by Lender of any notice of the type described in
Section 8.01(h), (ii) at any time that Borrower or any of its Subsidiaries are
not in compliance with Section 8.06(a), or (iii) in the event that Lender has
exercised any of the remedies pursuant to the last paragraph of Section 10,
Borrower will (in each case) provide, at the sole expense of Borrower and at the
request of Lender, an environmental site assessment report concerning any Real
Property owned, leased or operated by Borrower or any of its Subsidiaries (other
than Billboard Real Estate), prepared by an environmental consulting firm
reasonably approved by Lender, indicating the presence or absence of Hazardous
Materials and the potential cost of any removal or remedial action in connection
with such Hazardous Materials on such Real Property. If Borrower fails to
provide the same within 45 days after such request was made, Lender may order
the same, the cost of which shall be borne by Borrower, and Borrower, to the
extent permitted by Borrower’s rights therein, shall grant and hereby grants to
Lender and their respective agents access to such Real Property and, to the
extent permitted by Borrower’s rights therein, specifically grants Lender an
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
Borrower, all at the sole expense of Borrower.

 

8.07.     ERISA. Borrower will, and will cause each of its Subsidiaries to, (a)
except as would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, comply in all material respects with
the provisions of ERISA and the Code applicable to ERISA Plans and the laws
applicable to any Foreign Pension Plan, (b) furnish to Lender as soon as
possible after, and in any event within ten (10) days after any responsible
officer of Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know that any event described in Section 10.06 has occurred or is
reasonably expected to occur that, alone or together with any other event
described therein that has occurred or is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect, a statement of
the chief financial officer of Borrower setting forth details as to such event
and the action, if any, that Borrower, or any of its Subsidiaries proposes to
take with respect thereto and (c) promptly and in any event within ten (10) days
after the filing thereof with the (x) United States Department of Labor, furnish
to Lender copies of each Schedule SB (Actuarial Information) to the Annual
Report (Form 5500 Series) and (y) PBGC, furnish to Lender copies of material
correspondence with respect to any of the events referred to in clause (b)
above, in each case with respect to each ERISA Plan.

 

22

--------------------------------------------------------------------------------

 

 

8.08.     End of Fiscal Years; Fiscal Quarters. Borrower will cause (i) each of
its, and each of its Subsidiaries, fiscal years to end on December 31 of each
year and (ii) each of its, and each of its Subsidiaries, fiscal quarters to end
on March 31, June 30, September 30 and December 31.

 

8.09.     Performance of Obligations. Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, lease, contract or instrument by which it is bound, except
such non-performances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.10.     Payment of Taxes. Borrower will pay and discharge, and will cause each
of its respective Subsidiaries to pay and discharge, all taxes, governmental
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims for any such tax, assessment, charge or levy
which, if unpaid, would reasonably be expected to become a Lien or charge upon
any properties of Borrower or any of its Subsidiaries not otherwise permitted
under Section 9.01(a); provided that neither Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge or levy
which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with generally
accepted accounting principles.

 

8.11.     Use of Proceeds. Borrower will exclusively use all proceeds of the
Loans for working capital and general purposes of Borrower and its Subsidiaries,
including for Permitted Acquisitions and the fees and expenses incurred in
connection therewith. The proceeds of the Term Loans may also be used to fund
Dividends.

 

8.12.     Additional Security; Further Assurances; Etc.

 

(a)     Except as otherwise provided in Section 9.14 and subject to (i) the
exclusion of Billboard Real Estate as provided in Section 5.01(j)(ii), (ii) the
exclusion of the Payroll Account and cash on deposit in the Payroll Account (as
provided in the definition of Collateral), and (iii) the exclusion of Excluded
Property (as defined in the Security Agreement), Borrower will, and will cause
each of its Wholly-Owned Domestic Subsidiaries to, grant to the Lender security
interests and mortgages in such assets and properties of Borrower and such
Wholly-Owned Domestic Subsidiaries as are not covered by the original Security
Documents and execute and deliver to Lender such documents, agreements and
instruments, and will take or cause to be taken such further actions (including,
but not limited to, the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), all of which may be
reasonably requested from time to time by Lender (collectively, the “Additional
Security Documents”). All such Additional Security Documents shall be in form
and substance satisfactory to Lender and shall constitute, after appropriate
filings have been made (to the extent required to be so made), valid and
enforceable perfected security interests and mortgages superior to and prior to
the rights of all third Persons and subject to no other Liens except for
Permitted Liens. The Additional Security Documents or instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of Lender required to be granted pursuant to the Additional Security
Documents and all taxes, fees and other charges payable in connection therewith
shall have been paid in full.

 

23

--------------------------------------------------------------------------------

 

 

(b)     Borrower will, and will cause each of the other Credit Parties to, at
the expense of Borrower, make, execute, endorse, acknowledge, file and/or
deliver to Lender from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as Lender may reasonably require. Furthermore,
Borrower will, and will cause the other Credit Parties to, deliver to Lender
such title insurance and other related documents as may be reasonably requested
by Lender to assure itself that this Section 8.12 has been complied with.

 

(c)     If Lender reasonably determines that they are required by law or
regulation to have appraisals prepared in respect of any interest in Real
Property owned by Borrower and its Subsidiaries constituting Collateral,
Borrower will, at its own expense, provide to Lender appraisals which, if
required by law or regulation, satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of the Financial Institution Reform, Recovery
and Enforcement Act of 1989, as amended, and which shall otherwise be in form
and substance reasonably satisfactory to Lender.

 

(d)     Borrower agrees that each action required by clauses (a) through (c) of
this Section 8.12 shall be completed as soon as reasonably practicable, but in
no event later than 90 days after such action is required to be taken or is
requested to be taken, as the case may be, at the direction of Lender.

 

8.13.     Foreign Subsidiaries Security. Following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, with respect to any
Foreign Subsidiary of Borrower which has not already had all of its stock
pledged pursuant to the Security Agreement, Lender may request in writing that
Borrower deliver to Lender within 60 days after such request evidence reasonably
satisfactory to Lender that (i) a pledge of 66% or more of the total combined
voting power of all classes of capital stock of such Foreign Subsidiary entitled
to vote, (ii) the entering into by such Foreign Subsidiary of a security
agreement in substantially the form of the Security Agreement and (iii) the
entering into by such Foreign Subsidiary of a guaranty in substantially the form
of the Subsidiaries Guaranty, in any such case would not reasonably be expected
to cause (x) any undistributed earnings of such Foreign Subsidiary as determined
for Federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent for Federal income tax purposes, (y)
other materially adverse income tax or other consequences to the Credit Parties
or (z) violate or conflict with the laws applicable to such Foreign Subsidiary,
and, to the extent such evidence is so delivered (or no evidence to the contrary
is delivered within such 60-day period) Borrower will, at the written request of
Lender, take one or more of the actions described in the immediately succeeding
sentence. Provided that the actions set forth in clauses (i) through (iii) above
would not cause the conditions set forth in either clause (x) or (y) above to be
met, then within 45 days after Lender’s request, (I) Borrower will, or will
cause its applicable Subsidiary to, pledge that portion of each such Foreign
Subsidiary’s outstanding capital stock not theretofore pledged pursuant to the
Security Agreement to Lender pursuant to the Security Agreement (or another
pledge agreement in substantially similar form, if needed), (II) Borrower will
cause each such Foreign Subsidiary (to the extent that it is a Wholly-Owned
Subsidiary) to execute and deliver the Security Agreement (or another security
agreement or pledge agreement in substantially similar form, if needed),
granting Lender a security interest in all of each such Foreign Subsidiary’s
assets and securing the Obligations of Borrower under the Credit Documents,
under any Interest Rate Protection Agreement or Other Hedging Agreement and
under any secured cash management arrangement and, in the event the Subsidiaries
Guaranty shall have been executed by such Foreign Subsidiary, the obligations of
such Foreign Subsidiary thereunder, and (III) Borrower will cause each such
Foreign Subsidiary (to the extent it is a Wholly-Owned Subsidiary) to execute
and deliver the Subsidiaries Guaranty (or another guaranty in substantially
similar form, if needed), guaranteeing the Obligations of Borrower under the
Credit Documents, under any Interest Rate Protection Agreement or Other Hedging
Agreement and under any secured cash management arrangement, in each case to the
extent that the entering into the Security Agreement or Subsidiaries Guaranty is
permitted by the laws of the respective foreign jurisdiction contractual
obligations applicable to such Foreign Subsidiary and with all documents
delivered pursuant to this Section 8.13 to be in form and substance reasonably
satisfactory to Lender.

 

24

--------------------------------------------------------------------------------

 

 

8.14.     Ownership of Subsidiaries; Etc. Except for non-Wholly-Owned
Subsidiaries existing as of the Effective Date, Borrower will, and will cause
each of its Subsidiaries to, either solely or together with one or more other
Wholly-Owned Subsidiaries, own 100% of the capital stock and other equity
interests of each of their Subsidiaries (other than, in the case of a Foreign
Subsidiary, directors’ qualifying shares and nominal shares held by local
nationals, in each case to the extent required by applicable law).

 

8.15.     Permitted Acquisitions.

 

(a)     Subject to the requirements contained in the definition of Permitted
Acquisition, Borrower and each of its Wholly-Owned Subsidiaries may from time to
time effect Permitted Acquisitions, so long as (in each case except to the
extent Lender otherwise specifically agrees in writing in the case of a specific
potential acquisition) each of the following requirements is satisfied with
respect to such Permitted Acquisition:

 

(i)     in the case of each Permitted Acquisition (regardless of the amount of
the Acquisition Consideration for such Permitted Acquisition), no Default or
Event of Default shall have occurred and be continuing at the time of the
consummation of such Permitted Acquisition or immediately after giving effect
thereto;

 

(ii)     in the case of each Permitted Acquisition with Acquisition
Consideration that exceeds $5,000,000:

 

(1)     Borrower shall have delivered to Lender any notices, reports, financial
information or any other documentation delivered to the Board of Directors of
Parent in connection with the approval of such Permitted Acquisition by Parent
promptly after delivery of the same to such Board of Directors requesting the
approval of such Permitted Acquisition by Parent;

 

(2)     all of the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects at the
time of the consummation of such Permitted Acquisition with the same effect as
though such representations and warranties had been made on and as of the date
of consummation of such Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date; and

 

25

--------------------------------------------------------------------------------

 

 

(3)     Borrower shall have delivered to Lender a certificate executed by one of
its Authorized Officers certifying compliance with the requirements of clause
(i), this clause (ii) and, if applicable, clause (iii), and containing the
calculations (in reasonable detail) required by clause (iii)(2)(B) (to the
extent applicable) and certifying compliance with the requirements of clauses
(b) and (c) below, each to the extent applicable; and

 

(iii)     in the case of each Permitted Acquisition with Acquisition
Consideration that exceeds the Permitted Acquisition Threshold in effect at the
time of the consummation of such Permitted Acquisition:

 

(1)     Borrower shall have given to Lender at least 5 Business Days’ prior
written notice of such Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to Lender), which notice shall describe in
reasonable detail the principal terms and conditions of such Permitted
Acquisition; and

 

(2)     either (A) Borrower reasonably expects at the time of the consummation
of such Permitted Acquisition that such Permitted Acquisition will be accretive
to Consolidated EBITDA on a Pro Forma Basis, or (B) if clause (A) does not
apply, Borrower shall have provided Lender with calculations with respect to the
financial covenants contained in Sections 9.08, 9.09, and 9.10 (when applicable)
for the Calculation Period on a Pro Forma Basis as if such Permitted Acquisition
(as well as all other Permitted Acquisitions theretofore consummated after the
first day of such Calculation Period) had occurred on the first day of such
Calculation Period, and such calculations shall show that such financial
covenants would have been complied with as of the last day of such Calculation
Period and as of the last day of each of the four consecutive fiscal quarters
ended after such Calculation Period.

 

By way of example, (x) if a Permitted Acquisition is consummated on October 15,
2019, the Permitted Acquisition Threshold then in effect is $10,000,000, and
(ii) if a Permitted Acquisition is consummated on November 30, 2019, the
Permitted Acquisition Threshold then in effect is six percent (6%) of the Cost
Basis of Assets of the Borrower and its Subsidiaries calculated as of September
30, 2019.

 

(b)     Concurrently with the consummation of each Permitted Acquisition
involving the creation or acquisition of a Subsidiary, or the acquisition of
capital stock or other equity interest of any Person, the capital stock or other
equity interests thereof created or acquired in connection with such Permitted
Acquisition shall be pledged for the benefit of Lender pursuant to the Security
Agreement.

 

26

--------------------------------------------------------------------------------

 

 

(c)     Borrower will cause (i) each Wholly-Owned Domestic Subsidiary, and (ii)
to the extent required by Section 8.13, each Wholly-Owned Foreign Subsidiary, to
execute and deliver all of the documentation as and to the extent required by,
Sections 8.12 and 9.14, to the reasonable satisfaction of Lender.

 

8.16.      [Reserved].

 

8.17.     Margin Regulations. Except as provided in the second succeeding
sentence, Borrower will take all actions so that at all times the fair market
value of all Margin Stock owned by Borrower and its Subsidiaries (other than
capital stock of Borrower held in treasury) shall not exceed $50,000. So long as
the covenant contained in the immediately preceding sentence is complied with,
all Margin Stock at any time owned by Borrower and its Subsidiaries will not
constitute Collateral and no security interest shall be granted therein pursuant
to any Credit Document. If at any time the fair market value of all Margin Stock
owned by Borrower and its Subsidiaries (other than capital stock of Borrower
held in treasury) exceeds $50,000, then (x) all Margin Stock owned by the Credit
Parties (other than capital stock of Borrower held in treasury) shall be
pledged, and delivered for pledge, pursuant to the Security Agreement and (y)
Borrower will execute and deliver to Lender appropriate completed forms
(including, without limitation, Forms G-3 and U-1, as appropriate) establishing
compliance with Regulations T, U and X. If at any time any Margin Stock is
required to be pledged as a result of the provisions of the immediately
preceding sentence, repayments of outstanding Obligations shall be required, and
subsequent Credit Events shall be permitted, only in compliance with the
applicable provisions of Regulations T, U and X.

 

8.18.     Deposit Account. Borrower will maintain the Disbursement Account.

 

Section 9.      Negative Covenants. Borrower hereby covenants and agrees that on
and after the Effective Date and until the Commitments have terminated and the
Loans, Notes, Fees and all other Obligations (other than any obligations under
Section 4.04 and indemnities described in this Agreement or the other Credit
Documents which are not then due and payable) incurred hereunder and thereunder,
are paid in full:

 

9.01.     Liens. Borrower will not, nor will it permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any property or
assets (real or personal, tangible or intangible) of Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired; provided that the
provisions of this Section 9.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

 

(a)     Liens for taxes, assessments or governmental charges or levies not yet
due or Liens for taxes, assessments or governmental charges or levies that are
in amounts that would not reasonably be expected to have a Material Adverse
Effect or are being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with generally
accepted accounting principles;

 

(b)     Liens that are imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, repairmen’s, supplier’s and mechanics’
liens and other similar Liens arising in the ordinary course of business, and
either (x) do not in the aggregate materially impair the value of Borrower’s and
its Subsidiaries’ property or assets taken as a whole or materially impair the
use thereof in the operation of the business of Borrower and its Subsidiaries
taken as a whole or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
involuntary sale of the property or assets subject to such Lien;

 

27

--------------------------------------------------------------------------------

 

 

(c)     Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule V;

 

(d)     Liens that are replacements of Liens otherwise permitted under this
Section 9.01, provided that (x) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase from that amount
outstanding at the time of any such renewal, replacement or extension and (y)
any such renewal, replacement or extension does not encumber any additional
assets or properties of Borrower or any of its Subsidiaries;

 

(e)     licenses, sublicenses, leases or subleases granted to other Persons that
do not materially impair the conduct of the business of Borrower or any of its
Subsidiaries;

 

(f)     Liens upon assets of Borrower or any of its Subsidiaries subject to
purchase money debt or Capitalized Lease Obligations to the extent such purchase
money debt or Capitalized Lease Obligations are permitted by Section 9.04,
provided that (x) such Liens only serve to secure the payment of Indebtedness
arising under such purchase money debt or Capitalized Lease Obligation and (y)
the Lien encumbering the asset giving rise to the purchase money debt or
Capitalized Lease Obligation does not encumber any other asset of Borrower or
any Subsidiary (except for after acquired property clauses and proceeds clauses
and except for customary cross-collateralization provisions pursuant to which
the lien of the single financial institution may extend to all assets financed
by such financial institution and its affiliates);

 

(g)     easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness for borrowed money or Capitalized Lease Obligations and that do not
materially impair the conduct of the business of Borrower or any of its
Subsidiaries;

 

(h)     Liens arising from precautionary UCC financing statement filings
regarding operating leases that do not materially impair the conduct of business
of Borrower or any of its Subsidiaries;

 

(i)     Liens arising out of the existence of judgments or awards in respect of
which Borrower or any of its Subsidiaries shall be contesting in good faith, so
long as such judgments or awards do not constitute an Event of Default
hereunder;

 

(j)     Statutory, common law and contractual landlords’ and lessor’s liens
under leases to which Borrower or any of its Subsidiaries is a party;

 

(k)     Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with (x) workers compensation claims,
unemployment insurance, social security benefits and other similar forms of
governmental insurance benefits and (y) deposits securing the performance of
bids, tenders, leases (other than Capitalized Lease Obligations) and contracts
(other than Indebtedness for borrowed money) in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money);

 

28

--------------------------------------------------------------------------------

 

 

(l)     Liens on property or assets of Borrower or any of its Subsidiaries in
favor of Lender or any of its Affiliates;

 

(m)     customary Liens in favor of banking institutions encumbering deposits
(including the right of set-off) held by such banking institutions incurred in
the ordinary course of business;

 

(n)     Permitted Encumbrances;

 

(o)     deposit, escrow or similar accounts held by customers of Borrower or any
of its Subsidiaries as security for the obligations of Borrower or any of its
Subsidiaries under customer contracts entered into in the ordinary course of
business;

 

(p)     Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition or a Capital Expenditure
permitted under this Agreement;

 

(q)     [Intentionally Omitted.]; and

 

(r)     Liens not otherwise permitted by clauses (a) through (q) of this Section
9.01 securing liabilities not in excess of, $5,000,000, which in the case of
Indebtedness for borrowed money is measured by the aggregate principal amount
thereof.

 

9.02.     Consolidation, Merger or Sale of Assets, Etc. Borrower will not, nor
will it permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any partnership, joint venture, or transaction of merger
or consolidation, or convey, sell, lease or otherwise dispose of all or any part
of its property or assets (other than cash and Cash Equivalents), except:

 

(a)     sales of inventory in the ordinary course of business;

 

(b)     the sale, abandonment or other disposition of obsolete, uneconomic,
damaged or worn-out property or property that is otherwise no longer used or
useful in the ordinary course of business;

 

(c)     the sale or discount, in each case without recourse and in the ordinary
course of business, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction or bulk sale;

 

(d)     the granting of licenses, sublicenses, leases or subleases (including,
without limitation, leases and subleases of Real Property and non-exclusive
licenses of patents, trademarks, copyrights and other intellectual property
rights) to other Persons that do not materially impair the conduct of the
business of Borrower or any of its Subsidiaries;

 

(e)     [Intentionally Omitted.];

 

(f)     the granting of Permitted Liens, the making of Investments to the extent
permitted by Section 9.05 and the making of Dividends to the extent not
prohibited by the Credit Documents;

 

(g)     any involuntary loss, damage or destruction of property which would not
reasonably be expected to have a Material Adverse Effect;

 

29

--------------------------------------------------------------------------------

 

 

(h)     any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property;

 

(i)     the sale or issuance of equity interests to the extent not prohibited by
the Credit Documents;

 

(j)     the lapse of registered patents, trademarks, copyrights and other
intellectual property of the Borrower or any Subsidiary to the extent not
commercially desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights or other intellectual property rights in the
ordinary course of business or to the extent not commercially desirable in the
conduct of its business;

 

(k)     the amendment, expiration or termination of leasehold interests,
contracts, licenses, permits and other similar Collateral;

 

(l)     [Intentionally Omitted.];

 

(m)     sales, trades, leases, subleases or other dispositions of assets not
otherwise permitted in clauses (a) through (l) above, so long as (i) each such
disposition is made on arm’s length terms with a third party that is not an
Affiliate of Borrower or any of its Subsidiaries and (ii) the aggregate fair
market value of all assets disposed of in any one fiscal year pursuant to this
clause (m) does not exceed $5,000,000 (determined net of the value of any assets
received by the Borrower or any Subsidiary in any trade, swap or similar
arrangement with a third party);

 

(n)     any Subsidiary of Borrower may merge or consolidate with or into, or be
wound up, dissolved or liquidated into, or transfer any of its assets to
Borrower or any Wholly-Owned Domestic Subsidiary of Borrower which is a
Subsidiary Guarantor so long as (i) in the case of any such merger,
consolidation, winding up, dissolution or liquidation involving Borrower,
Borrower is the surviving entity of any such merger, consolidation, winding up,
dissolution or liquidation, (ii) in all other cases, a Wholly-Owned Domestic
Subsidiary which is a Subsidiary Guarantor is the surviving entity of any such
merger, consolidation, winding up, dissolution or liquidation, (iii) the
security interests granted to Lender pursuant to the Security Documents in the
Collateral of such Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, winding up, dissolution or liquidation), and (iv) in the
case of any such transaction that is subject to Section 8.15 or Section 9.05(h),
such transaction complies with Section 8.15 or Section 9.05(h), as the case may
be; and

 

(o)     (A) any Subsidiary of Borrower that has no assets or liabilities (other
than immaterial assets or liabilities) may be wound up, dissolved or liquidated,
(B) any Subsidiary of Borrower may merge or consolidate with or into, or be
wound up, dissolved or liquidated into, or transfer any or all of its assets to,
a Subsidiary of Borrower so long as (i) in the case of any such transfer,
merger, consolidation, winding up, dissolution or liquidation involving a
Wholly-Owned Subsidiary, a Wholly-Owned Subsidiary of Borrower is the surviving
entity or transferee of any such transaction and (ii) in the case of any such
transaction that is subject to Section 8.15 or Section 9.05(h), such transaction
complies with Section 8.15 or Section 9.05(h), as the case may be, and (C) any
Foreign Subsidiary may merge into another Foreign Subsidiary.

 

30

--------------------------------------------------------------------------------

 

 

9.03.     Dividends. Borrower will not, nor will it permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to
Borrower or any of its Subsidiaries, except that:

 

(a)     any Subsidiary of Borrower may (x) pay Dividends to Borrower or to any
Wholly-Owned Subsidiary of Borrower and (y) if such Subsidiary is not a
Wholly-Owned Subsidiary of Borrower, pay Dividends to its shareholders, partners
or members generally so long as Borrower or its respective Subsidiary which owns
the equity interest or interests in the Subsidiary paying such Dividends
receives at least its proportionate share thereof (based upon its relative
holdings of equity interests in the Subsidiary paying such Dividends and taking
into account that the relative preferences, if any, of the various classes of
equity interests in such Subsidiary);

 

(b)     Borrower may pay or make Dividends so long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) calculations are made by
Borrower with respect to the financial covenants contained in Sections 9.08,
9.09 and 9.10 for the respective Calculation Period (to the extent that such
financial covenants are in effect for such Calculation Period) on Pro Forma
Basis as if the respective Dividend (as well as all other Dividends theretofore
paid or made after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with as of the last day of such
Calculation Period, and (iii) in connection with the payment or making of cash
Dividends, Borrower shall have delivered to Lender (with copies for Lender) a
certificate executed by one of its Authorized Officers certifying compliance
with the requirements of preceding clauses (i) through (ii), inclusive, and
containing the calculations (in reasonable detail) required by preceding clause
(ii).

 

(c)     For purposes of compliance with this Section 9.03, unless an Event of
Default has occurred and is continuing, Borrower may pay any Dividend within 45
days after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement.

 

9.04.     Indebtedness. Borrower will not, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)     Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

(b)     Indebtedness outstanding on the Effective Date and listed on Schedule
III (as reduced by any permanent repayments of principal thereof, but excluding
any repayments of principal in connection with a refinancing pursuant to clause
(c));

 

(c)     any Indebtedness that is an extension, renewal or refinancing of
Indebtedness permitted by this Section 9.04; provided, that the aggregate
outstanding principal amount of the Indebtedness to be extended, renewed or
refinanced, applicable interest and fees do not increase as a result thereof,
except to the extent such changes in rates and fees are consistent with the
prevailing market rates charged to borrowers of similar creditworthiness for
similar forms of debt instruments;

 

(d)     Indebtedness of Borrower under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this Section
9.04 so long as the entering into of such Interest Rate Protection Agreements
are bona fide hedging activities and are not for speculative purposes;

 

(e)     Indebtedness of Borrower under Other Hedging Agreements providing
protection to Borrower and its Subsidiaries against fluctuations in currency
values in connection with Borrower’s or any of its Subsidiaries’ foreign
operations so long as the entering into of such Other Hedging Agreements are
bona fide hedging activities and are not for speculative purposes;

 

31

--------------------------------------------------------------------------------

 

 

(f)     Indebtedness consisting of guaranties by Borrower or one of its
Subsidiaries of Indebtedness of Borrower or one of its Subsidiaries to the
extent the Indebtedness so guaranteed is itself permitted under this Agreement;

 

(g)     Indebtedness in respect of overdrafts and related liabilities arising
from treasury, depository, credit or debit card, purchasing card, procurement
card, stored value card, or cash management services (including any automated
clearing house transfers of funds netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements) in each case in
connection with deposit accounts incurred in the ordinary course of business;

 

(h)     Indebtedness of Borrower or any of its Subsidiaries in connection with
agreements providing for indemnification, purchase price adjustments and similar
obligations in connection with the acquisition or disposition of assets in
accordance with the requirements of this Agreement;

 

(i)     Intercompany loans and advances to the extent permitted by Section
9.05(m);

 

(j)     Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(k)     Indebtedness representing deferred compensation to employees of a
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

 

(l)     Indebtedness of Borrower supported by a letter of credit in a principal
amount not to exceed the face amount of such letter of credit;

 

(m)     Indebtedness constituting Investments to the extent permitted by Section
9.05;

 

(n)     accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
is otherwise permitted hereunder;

 

(o)     unsecured (except for escrowed funds) Indebtedness of Borrower or its
Subsidiaries consisting of earn-out, performance bonus, consulting or deferred
compensation or purchase price adjustment or indemnities incurred in connection
with the consummation of one or more Permitted Acquisitions;

 

(p)     Permitted Subordinated Debt; and

 

(q)     Indebtedness (including purchase money debt and Capitalized Lease
Obligations) not otherwise permitted by clauses (a) through (p) of this Section
9.04 not in excess of $5,000,000 (which in the case of Indebtedness for borrowed
money is measured by the aggregate principal amount thereof) in the aggregate at
any time outstanding; provided, however, that any Indebtedness permitted under
this Section 9.04(q) constituting purchase money debt or Capitalized Lease
Obligations shall not exceed $2,500,000 in the aggregate at any time
outstanding.

 

32

--------------------------------------------------------------------------------

 

 

9.05.     Advances, Investments and Loans. Borrower will not, and will not
permit its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any equity or debt securities of,
or make any capital contribution to, any other Person, or purchase or own a
futures contract or otherwise become liable for the purchase or sale of currency
or other commodities at a future date in the nature of a futures contract, or
hold any cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

 

(a)     Borrower and its Subsidiaries may acquire and hold accounts receivable
owing to any of them;

 

(b)     Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

 

(c)     Borrower and its Subsidiaries may make Investments in negotiable
instruments deposited or to be deposited for collection in the ordinary course
of business;

 

(d)     Borrower and its Subsidiaries may hold the Investments held by them on
the Effective Date and described on Schedule VI, provided that any additional
Investments made with respect thereto shall be permitted only if permitted under
the other provisions of this Section 9.05;

 

(e)     Borrower and its Subsidiaries may acquire and own Investments received
in connection with the bankruptcy or reorganization of third parties and in good
faith settlement of delinquent obligations of, and other disputes with, third
parties, including in connection with the foreclosure or enforcement of any Lien
in favor of Borrower or any of its Subsidiaries;

 

(f)     Borrower and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 9.04(d);

 

(g)     Borrower and its Subsidiaries may enter into Other Hedging Agreements to
the extent permitted by Section 9.04(e);

 

(h)     Borrower and the Subsidiary Guarantors may make capital contributions to
their respective Subsidiaries that are Subsidiary Guarantors;

 

(i)     Borrower and its Subsidiaries may enter into guarantees to the extent
permitted under Section 9.04;

 

(j)     Permitted Acquisitions made in accordance with Section 8.15;

 

(k)     Borrower may acquire and hold obligations of one or more officers,
managers, directors or other employees of Borrower or any of its Subsidiaries so
long as no cash is paid by Borrower or any of its Subsidiaries in connection
with such officers’, managers’, directors’ or employees’ acquisition of equity
interests of Borrower;

 

(l)     Borrower and its Subsidiaries may make loans and advances to Borrower’s
or any of its Subsidiaries’ officers, managers, directors or employees for
reasonable and customary business and relocation expenses in the ordinary course
of business;

 

(m)     Borrower and its Subsidiaries may make intercompany loans and advances
to each other (provided, however, that intercompany loans and advances made by
Borrower or its Domestic Subsidiaries to its or their Foreign Subsidiaries shall
not exceed $1,000,000 in the aggregate at any time outstanding); and

 

33

--------------------------------------------------------------------------------

 

 

(n)     Borrower may make Investments not otherwise permitted by clauses (a)
through (m) of this Section 9.05 not in excess of $5,000,000 in the aggregate at
any time outstanding (excluding for the avoidance of doubt, any earnout or
similar contingent payment incurred by Borrower or any of its Subsidiaries in
connection with Permitted Acquisitions).

 

9.06.     Transactions with Affiliates. Borrower will not, and will not permit
its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Borrower or any of its Subsidiaries, other
than in the ordinary course of business and on terms and conditions
substantially as favorable to Borrower or such Subsidiary as would reasonably be
obtained by Borrower or such Subsidiary at that time in a comparable arm’s
length transaction with a Person other than an Affiliate, except that:

 

(a)     Dividends may be paid to the extent provided in Section 9.03;

 

(b)     loans may be made and other transactions may be entered into by Borrower
and its Subsidiaries to the extent permitted by Sections 9.01 through 9.05;

 

(c)     customary fees, indemnities and reimbursements may be paid to officers,
managers and directors of Borrower and its Subsidiaries;

 

(d)     Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions, severance arrangements, net share settlement, and
other similar compensatory arrangements with officers, employees, managers and
directors of Borrower and its Subsidiaries in the ordinary course of business;

 

(e)     periodic allocations of operating and overhead expenses among Parent,
Borrower and their respective Subsidiaries may be made;

 

(f)     any Subsidiary of Borrower may pay to Borrower or any other Subsidiary,
management, consulting or similar fees on a basis consistent with past
practices; and

 

(g)     Borrower and its Subsidiaries may enter into transactions that are
approved by a majority of the Disinterested Directors of Parent.

 

Notwithstanding anything to the contrary contained in this Agreement, Borrower
will not, and will not permit any of its Subsidiaries to, pay any management,
consulting or similar fees to any of their respective Affiliates that are not
Subsidiary Guarantors other than as permitted by clause (f) above.

 

34

--------------------------------------------------------------------------------

 

 

9.07.     Changes to Legal Names, Organizational Identification Numbers,
Jurisdiction or Type or Organization. Borrower will not, and will not permit any
of the other Credit Parties to, change its legal name until (a) it shall have
given to Lender not less than 30 days' prior written notice of its intention so
to do (or such shorter period of time as may be acceptable to Lender), clearly
describing such new name and providing other information in connection therewith
as Lender may reasonably request, and (b) with respect to such new name, it
shall have taken all action reasonably requested by Lender to maintain the
security interests of Lender in the Collateral intended to be granted pursuant
to the applicable Security Documents at all times fully perfected and in full
force and effect. In addition, to the extent that any Credit Party does not have
an organizational identification number on the Effective Date and later obtains
one, or if there is any change in the organizational identification number of
any Credit Party, Borrower or such other Credit Party shall promptly notify
Lender of such new or changed organizational identification number and shall
take all actions reasonably satisfactory to Lender to the extent necessary to
maintain the security interests of Lender in the Collateral intended to be
granted pursuant to the applicable Security Documents fully perfected and in
full force and effect. Furthermore, Borrower will not, and will not permit any
of the other Credit Parties to, change its jurisdiction of organization or its
type of organization until (i) it shall have given to Lender not less than 15
days prior written notice of its intention so to do (or such shorter period of
time as may be acceptable to Lender), clearly describing such new jurisdiction
of organization and/or type of organization and providing such other information
in connection therewith as Lender may reasonably request (although no change
pursuant to this Section 9.07 shall be permitted to the extent that it involves
a “registered organization” (within the meaning of the Nebraska UCC) ceasing to
constitute same) and (ii) with respect to such new jurisdiction and/or type of
organization, it shall have taken all actions reasonably requested by Lender to
maintain the security interests of Lender in the Collateral intended to be
granted pursuant to the Security Documents at all times fully perfected and in
full force and effect.

 

9.08.     Consolidated Fixed Charge Coverage Ratio. Borrower will not have a
Consolidated Fixed Charge Coverage Ratio for any Test Period ending on the last
day of any fiscal quarter of Borrower beginning with the fiscal quarter ending
December 31, 2019, of less than 1.15:1.00.

 

9.09.     Consolidated Leverage Ratio. Borrower will not have a Consolidated
Leverage Ratio for any Test Period ending on the last day of any fiscal quarter
of Borrower (a) beginning with the fiscal quarter ending December 31, 2019 of
greater than 3.50 to 1.00, (b) beginning with the fiscal quarter ending December
31, 2020 of greater than 3.25 to 1.00, and (c) beginning with the fiscal quarter
ending December 31, 2021 and thereafter, of greater than 3.00 to 1.00.

 

9.10.     Minimum Quarterly Consolidated EBITDA. Borrower will not have
Consolidated EBITDA (a) for the fiscal quarter ending June 30, 2019, of less
than $1,750,000, and (b) for the fiscal quarter ending September 30, 2019, of
less than $2,000,000.

 

9.11.     Modifications of Certificate of Incorporation or By-Laws. Borrower
will not, and will not permit its Subsidiaries to amend, modify or change its
certificate or articles of incorporation (including, without limitation, by the
filing or modification of any certificate or articles of designation),
certificate of formation, limited liability company agreement or by-laws (or the
equivalent organizational documents), as applicable, or any agreement entered
into by it with respect to its capital stock or other equity interests, or enter
into any new agreement with respect to its capital stock or other equity
interests, unless such amendment, modification, change or other action is
permitted under Section 9.07 or would not reasonably be expected to be adverse
to the interests of Lender in any material respect.

 

9.12.     Use of Proceeds. Borrower will not request any Borrowing, and Borrower
shall not directly, or, to its knowledge, indirectly use the proceeds of any
Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto or
(d) in violation of Section 7.08.

 

35

--------------------------------------------------------------------------------

 

 

9.13.     Business, Etc. Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
Borrower and its Subsidiaries as of the Effective Date and reasonable extensions
thereof and businesses ancillary or complementary thereto.

 

9.14.     Limitation on Creation of Subsidiaries. Borrower will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Effective Date any Subsidiary, provided that Borrower and its Wholly-Owned
Subsidiaries may (x) establish, create and, to the extent permitted by this
Agreement, acquire Wholly-Owned Subsidiaries and (y) establish, create and
acquire non-Wholly-Owned Subsidiaries to the extent permitted by the definition
of Permitted Acquisition, in each case so long as (i) all of the capital stock
and other equity interests of such new Subsidiary (except in the case of a
Foreign Subsidiary, in which case, 65% of the capital stock and other equity
interests) are (to the extent owned by a Credit Party) pledged to the Lender
pursuant to, and to the extent required by, the Security Agreement, (ii) each
such new Wholly-Owned Domestic Subsidiary (and, to the extent required by
Section 8.13, each new Wholly-Owned Foreign Subsidiary) executes and delivers to
the Lender a counterpart of the Subsidiaries Guaranty and the Security
Agreement, (iii) each such new Wholly-Owned Domestic Subsidiary (and, to the
extent required by Section 8.13, each new Wholly-Owned Foreign Subsidiary)
enters into such mortgages and other Additional Security Documents as Lender may
require pursuant to Section 8.12 and (iv) each such new Wholly-Owned Domestic
Subsidiary (and to the extent required by Section 8.13, each new Wholly-Owned
Foreign Subsidiary) executes and delivers all other relevant documentation
(including opinions of counsel, resolutions, officers’ certificates and UCC
financing statements) of the type described in Section 5 as such new Subsidiary
would have had to deliver if it were a Credit Party on the Effective Date.

 

9.15.     Limitation on Issuance of Capital Stock.

 

(a)     Borrower will not, and will not permit any of its Subsidiaries to, issue
(i) any preferred stock or other preferred equity interests other than (x)
Qualified Preferred Stock of Borrower or (y) any preferred stock issued by a
Subsidiary of Borrower except to the extent that such preferred stock is held by
Borrower or a Wholly-Owned Subsidiary thereof or (ii) any redeemable common
stock or other redeemable common equity interests other than redeemable common
stock or other redeemable common equity interests that is redeemable at the sole
option of Borrower or such Subsidiary, as the case may be.

 

(b)     Borrower will not permit any of its Subsidiaries to issue any capital
stock or other equity interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other equity interests, except (i) for transfers and replacements of
then-outstanding shares of capital stock or other equity interests, (ii) for
stock splits, stock dividends and issuances which do not decrease the aggregate
percentage ownership of Borrower and its Subsidiaries in any class of the
capital stock or other equity interests of such Subsidiary, (iii) in the case of
Foreign Subsidiaries, to qualify directors and other nominal amounts required to
be held by local nationals in each case solely to the extent required by
applicable law, (iv) for issuances by newly created or acquired Subsidiaries in
accordance with the terms of this Agreement, or (v) in transactions permitted
under Section 9.02(n) or (o), or Section 9.03.

 

36

--------------------------------------------------------------------------------

 

 

Section 10.      Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01.     Payments. Borrower shall default (a) in the payment of any principal
of any Loan or any Note when due or (b) any payment of any interest of any Loan
or any Note within two (2) Business Days after the date such payment is due; or

 

10.02.     Representations, Etc. Any representation or warranty made or deemed
made by Borrower herein or in any other Credit Document or in any certificate
delivered to Lender pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

 

10.03.     Covenants. Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9 (other than those subsections of Section 9 referred to in
clause (ii) below), (ii) default in the due performance or observance by it of
any term, covenant or agreement contained in Section 8 or in any of subsections
9.03, 9.05, 9.06, and 9.11 of Section 9 and in each case such default referred
to in this subclause (ii) shall continue unremedied for a period of thirty (30)
days after the earlier of written notice thereof to the defaulting party by
Lender or such defaulting party having actual knowledge of such default, or
(iii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 10.01 and 10.02) and such
default referred to in this sub clause (iii) shall continue unremedied for a
period of thirty (30) days after written notice thereof to the defaulting party
by Lender; or

 

10.04.     Cross Acceleration with Other Funded Debt. Any Indebtedness (other
than the Obligations) having an aggregate outstanding principal balance in
excess of $2,500,000 shall become due and payable prior to its stated maturity
(whether automatically or by acceleration by the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) or
otherwise (other than as a result of scheduled payments or prepayments) or shall
not be paid on its stated maturity; or

 

10.05.     Bankruptcy, Etc. Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Borrower or
any of its Subsidiaries, and the petition is not controverted within 90 days, or
is not dismissed within 90 days, after commencement of the case; or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of Borrower or any of its Subsidiaries which
custodian is not dismissed within 90 days after the date of such appointment or
the date such custodian takes charge, or Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Borrower
or any of its Subsidiaries, or there is commenced against Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 90
days, or Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt in a final non-appealable judgement by a court of competent
jurisdiction; or any order of relief or other order approving any such case or
proceeding is entered; or Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 90 days; or
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by Borrower or any of its Subsidiaries for the purpose of effecting any of
the foregoing; or

 

37

--------------------------------------------------------------------------------

 

 

10.06.     ERISA. (a) Except as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, any ERISA
Plan shall fail to satisfy the minimum funding standard required for any plan
year or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA, a
Reportable Event shall have occurred, a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of an ERISA Plan subject to Title IV of ERISA
shall be subject to the advance reporting requirement of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof) and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section
4043 shall be reasonably expected to occur with respect to such ERISA Plan
within the following 30 days, any ERISA Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
ERISA Plan, any ERISA Plan which is subject to Title IV of ERISA is, shall have
been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any ERISA Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to an ERISA Plan or a
Foreign Pension Plan has not been timely made, Borrower or any of its
Subsidiaries or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of an ERISA Plan under Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971
or 4975 of the Code or on account of a group health plan (as defined in Section
607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B of the
Code, or Borrower or any of its Subsidiaries have incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or ERISA Plans
or Foreign Pension Plans, a “default” within the meaning of Section 4219(c)(5)
of ERISA shall occur with respect to any ERISA Plan, any Change in Law, or, as a
result of a Change in Law, an event occurs following a Change in Law, with
respect to or otherwise affecting any ERISA Plan; and (b) there shall result
from any such event or events the imposition of a lien, the granting of a
security interest, or a liability, which lien, security interest or liability,
either individually and/or in the aggregate, has had, or would reasonably be
expected to have, in the reasonable opinion of Lender, a Material Adverse
Effect; or

 

10.07.     Security Documents. After the execution and delivery thereof, any of
the Security Documents shall cease to be in full force and effect, or shall
cease to give Lender the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral, in favor of Lender, superior to and
prior to the rights of all third Persons (except as permitted by Section 9.01)),
other than a waiver or release by Lender and other than UCC financing statements
(if any) the effectiveness of which have lapsed as a result of Lender’s failure
to file proper continuation statements as required by the UCC, and subject to no
other Liens (except as permitted by Section 9.01); or

 

10.08.     Subsidiaries Guaranty. The Subsidiaries Guaranty or any provision
thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor, or any Subsidiary Guarantor or any Person acting for or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty; or

 

38

--------------------------------------------------------------------------------

 

 

10.09.     Judgments. One or more judgments or decrees shall be entered against
Borrower or any of its Subsidiaries and such judgments and decrees either shall
be entered by a court of competent jurisdiction and be final and non-appealable
or shall not be vacated, discharged or stayed or bonded pending appeal for any
period of 90 consecutive days, (a) involving in the aggregate for Borrower and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company), and the aggregate amount of all such judgments
equals or exceeds $2,500,000, or (b) with respect to the Transaction, this
Agreement or any other Credit Document, or any documentation executed in
connection herewith or therewith, that has had, or would reasonably be expected
to have, a Material Adverse Effect; or

 

10.10.     Change of Control. A Change of Control shall occur.

 

Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, Lender may, by written notice to Borrower, take any or
all of the following actions to the extent permitted by applicable law, without
prejudice to the rights of Lender or the holder of any Note to enforce its
claims against Borrower (provided that, if an Event of Default specified in
Section 10.05 shall occur with respect to Borrower, the result which would occur
upon the giving of written notice by Lender as specified in clauses (i) and (ii)
below shall, to the extent permitted by applicable law, occur automatically
without the giving of any such notice): (i) declare any or all of the
Commitments terminated, whereupon the Commitments of Lender shall forthwith
terminate immediately; (ii) declare the principal of and any accrued and unpaid
interest in respect of all Loans and the Notes and all other Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Borrower to the extent permitted by applicable
law; and (iii) apply any cash collateral held by Lender to the repayment of the
Obligations.

 

10.11.     Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments received by Lender from or on behalf of
Borrower or any guarantor during the continuance of such Event of Default
against all of any part of the Obligations, and Lender shall have the continuing
and exclusive right to apply and to reapply any and all payments received
against the Obligations in such manner as the Lender may deem advisable
notwithstanding any previous application by the Lender.

 

10.12.     Equity Cure.

 

(a)     Notwithstanding anything to the contrary contained in this Agreement, in
the event that both (i) Borrower fails (or, but for the operation of this
Section 10.12, would fail) to comply with the requirements of any of the
covenants set forth in Sections 9.08, 9.09 or 9.10, to the extent applicable, as
of the end of any fiscal quarter or year (each, a “Covenant Default”), and (ii)
prior to the 10th day subsequent to the date the Compliance Certificate
calculating the covenants set forth in Sections 9.08, 9.09 or 9.10, to the
extent applicable to the period covered by such certificate, is required to be
delivered pursuant to Section 8.01(a) or (b) for such fiscal quarter or year,
Borrower receives cash contributions to its capital from Parent in an amount
sufficient to cause Borrower to be in compliance with the requirements of the
covenants set forth in Section 9.08, 9.09 and 9.10 as provided below (the “Cure
Right”), then upon receipt by Borrower of such cash (the “Cure Amount”),
Borrower shall apply such Cure Amount as a mandatory prepayment, to be applied
to the Loans in Lender’s sole discretion, and the Borrower shall recalculate the
covenants set forth in Sections 9.08, 9.09 or 9.10, to the extent applicable,
giving effect to the following pro forma adjustments:

 

39

--------------------------------------------------------------------------------

 

 

(i)     Consolidated EBITDA shall be increased for the applicable fiscal quarter
and any four quarter period that includes such fiscal quarter, solely for the
purpose of measuring the covenants set forth in Sections 9.08, 9.09 or 9.10, to
the extent applicable, and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and

 

(ii)     If, after giving effect to the foregoing recalculations, Borrower shall
then be in compliance with the requirements of the covenants set forth in
Sections 9.08, 9.09 or 9.10, to the extent applicable, Borrower shall be deemed
to have satisfied the requirements of the covenants set forth in Sections 9.08,
9.09 or 9.10, to the extent applicable, as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the covenant set forth in
Sections 9.08, 9.09 or 9.10, shall be deemed not to have occurred or existed for
the purposes of this Agreement.

 

(b)     During such 10-day period, Lender agrees that no actions may be taken in
respect of the exercise of remedies under any provision of this Agreement with
respect to the applicable Covenant Default.

 

(c)     Notwithstanding anything herein to the contrary, (i) the Cure Right
shall not be exercised in more than two fiscal quarters during each four fiscal
quarter period, and the Cure Right shall not be used in consecutive fiscal
quarters, (ii) the Cure Amount shall be no greater than the amount required for
purposes of complying with the applicable financial covenants in Sections 9.08,
9.09 or 9.10, (iii) no Indebtedness repaid with the proceeds of an equity
issuance or contribution effected in connection with the exercise of a Cure
Right pursuant to this Section 10.12 shall be deemed repaid for the purposes of
calculating the applicable financial covenants specified in Sections 9.08, 9.09
or 9.10, to the extent applicable, for the periods for which the cure is being
exercised and (iv) the Cure Right may be exercised no more than five times
during the term of this Agreement.  For the avoidance of any doubt, Lender shall
not be required to advance Loans during such time any Event of Default exists
that may be cured with the Cure Right, and until it is cured pursuant to the
foregoing, an Event of Default shall be deemed to exist for all other purposes
of this Agreement and the Credit Documents.

 

Section 11.      Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“1934 Act Reports” shall mean as of any date the reports and other filings made
by the Parent with the SEC on or prior to such date on Form 10-K or Form 10-Q.

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of
Borrower or (y) 100% of the capital stock of any such Person, which Person
shall, as a result of such stock acquisition, become a Wholly-Owned Subsidiary
of Borrower (or shall be merged with and into Borrower or a Wholly-Owned
Subsidiary of Borrower, with Borrower or such Wholly-Owned Subsidiary being the
surviving Person).

 

40

--------------------------------------------------------------------------------

 

 

“Acquisition Consideration” shall mean, with respect to any Permitted
Acquisition, the sum, calculated as of immediately prior to the consummation of
such Permitted Acquisition (without duplication) of (i) the fair market value of
LLC Interests (based on a good faith determination of the Board of Directors of
Parent) issued (or to be issued) as consideration in connection with such
Permitted Acquisition, (ii) the fair market value of all Qualified Preferred
Stock of Borrower (based on a good faith determination of the Board of Directors
of Parent) issued (or to be issued) as consideration in connection with such
Permitted Acquisition, (iii) the aggregate amount of all cash paid (or to be
paid) by Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition (including payments of fees, costs, expenses and taxes in connection
therewith), (iv) the aggregate principal amount of, and other obligations due
under, all Indebtedness assumed, incurred and/or issued by Borrower or any of
its Subsidiaries in connection with such Permitted Acquisition and not covered
by any other clause of this definition, (v) the aggregate amount that would
reasonably be expected to be paid (based on good faith projections prepared by
Borrower) pursuant to any earn-out, performance bonus, consulting or deferred
compensation or purchase price adjustment for such Permitted Acquisition and
(vi) the fair market value (based on a good faith determination of Borrower) of
all other consideration payable in connection with such Permitted Acquisition.

 

“Additional Security Documents” shall have the meaning provided in Section
8.12(a).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
executive officers of such Person), controlled by, or under direct or indirect
common control with, such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that neither Lender nor any Affiliate thereof shall be considered an
Affiliate of Borrower or any Subsidiary thereof.

 

“Aggregate Commitment” means $40,000,000.00.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Amortization Adjustment Conditions” means (i) no Event of Default or Default
exists, (ii) the Term Loan Availability Cutoff Date has occurred and (iii) (A)
if the Amortization Adjustment Election is made prior to Borrower’s delivery of
audited consolidated financial statements for the fiscal year ending December
31, 2020, the ratio of Borrower’s Consolidated Total Funded Debt (as of May 31,
2020, including any amounts borrowed under Term Loan 2, as shown in a compliance
certificate executed by an Authorized Officer of Borrower and delivered to
Lender, which certificate shall set forth in reasonable detail the calculations
required to establish the Consolidated Total Funded Debt) to Consolidated EBITDA
(based on Borrower’s audited consolidated financial statements for the fiscal
year ending December 31, 2019) is less than 2.00 to 1.00, ratio contemplated
under this clause (A) or (B) if the Amortization Adjustment Election is made
after Borrower’s delivery of audited consolidated financial statements for the
fiscal year ending December 31, 2020, Borrower’s Consolidated Leverage Ratio is
less than 2.00 to 1.00 for any fiscal year ending December 31, 2020 or later
based on Borrower’s audited consolidated financial statements for the
immediately preceding year-ended Test Period.

 

“Amortization Adjustment Election” shall have the meaning provided in Section
4.02(d).

 

“Amortization Period” means (i) 15 years, or (ii) upon Borrower’s written notice
to Lender at the Notice Office following Borrower’s satisfaction of the
Amortization Adjustment Conditions (as determined by Lender in its sole but
reasonable discretion) 25 years.

 

41

--------------------------------------------------------------------------------

 

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions, the Bribery Act 2010 of the United Kingdom, or any other
applicable anti-bribery or anti-corruption law, in each case, as amended.

 

“Applicable Revolving Loan Margin” shall mean be determined with reference to
Borrower’s most recent Consolidated Leverage Ratio as follows:

 

Consolidated Leverage Ratio

Applicable Margin

<3.50x but >2.75x

2.50%

<2.75x but >2.00x

2.25%

      <2.00x

2.00%

 

“Attributable Debt” shall mean, as of any date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to generally accepted accounting principles
at the cost of debt implied in the lease) of the obligations of the lessee for
rental payments during the then remaining term of any applicable lease, and (ii)
the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
(including an off-balance sheet receivables financing) product to which such
Person is a party. For the avoidance of any doubt, Attributable Debt does not
include any operating leases on the balance sheet due to ASC 842.

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, and similar notices, any person or persons that has or have been
authorized by the Board of Directors of Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards or
incumbency certificates on file with Lender, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the treasurer or the principal accounting officer of
Borrower, and (iii) any other matter in connection with this Agreement or any
other Credit Document, any officer (or a person or persons so designated by any
two officers) of Borrower.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Board” shall mean the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof
establishing reserve requirements.

 

“Board of Directors” shall mean, as to any Person, the board of directors or
other comparable governing body of such Person or any committee thereof duly
authorized to act on behalf of the board of directors or comparable governing
body.

 

42

--------------------------------------------------------------------------------

 

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean a borrowing under the Revolving Loan, Term Loan 1 or Term
Loan 2, as the context may require.

 

“Business Day(s)” shall mean any day except Saturday, Sunday and any day which
shall be in Omaha, Nebraska, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Calculation Period” shall mean, in the case of any Permitted Acquisition or any
other event expressly required to be calculated on a Pro Forma Basis pursuant to
the terms of this Agreement, the Test Period most recently ended prior to the
date of any such Permitted Acquisition or other event for which financial
statements have been delivered to the Lender pursuant to this Agreement.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles (excluding Permitted Acquisitions) and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person, but excluding any expenditures made in connection with any Permitted
Acquisition. For the avoid of doubt, Capital Expenditures shall include
expenditures made for upgrades or capital improvements to assets owned by
Borrower and its Subsidiaries to the extent such expenditures should be
capitalized in accordance with generally accepted accounting principles, but in
any event excluding any expenditures made in connection with any Permitted
Acquisition.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under generally accepted accounting
principles, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles. Notwithstanding the foregoing, any operating
lease obligation required to be disclosed by generally accepted accounting
principles on the Borrower’s financial statements under ASC 842 shall not be
deemed a Capitalized Lease Obligation.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency,
instrumentality or sponsored corporation thereof and backed by the full faith
and credit of the United States, and in each case having maturities of not more
than two years from the date of acquisition, (ii) Dollar denominated time
deposits, certificates of deposit, overnight bank deposits and bankers’
acceptances with Lender or any commercial bank of recognized standing, having
capital and surplus in excess of $250,000,000 and the commercial paper of the
holding company of which, at the time of acquisition thereof, is rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s (or if at such time neither is issuing ratings, then a comparable
rating of another nationally recognized rating agency), or, if no such
commercial paper rating is available, a long-term debt rating, at the time of
acquisition thereof, of at least A or the equivalent thereof by S&P or at least
A-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), (iii) repurchase obligations with a term of not more than 92 days for
underlying securities of the types described in clause (i) above and entered
into with any commercial bank meeting the qualifications specified in clause
(ii) above, (iv) other investment instruments offered or sponsored by financial
institutions having capital and surplus in excess of $250,000,000 and the
commercial paper of the holding company of which, at the time of acquisition
thereof, is rated at least A-1 or the equivalent thereof by S&P or at least P-1
or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), or, if no such commercial paper rating is available, a long-term debt
rating, at the time of acquisition thereof, of at least A+ or the equivalent
thereof by S&P or at least A-1 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (v) readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof
having, at the time of acquisition thereof, one of the two highest rating
categories obtainable from either Moody’s or S&P (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (vi) commercial paper or corporate bonds rated, at the time of
acquisition thereof, at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), in each case maturing within two years after the date of acquisition,
(vii) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (i) through (vi) above,
and (viii) in the case of any Foreign Subsidiary of Borrower, (x) certificates
of deposit (or comparable instruments) of any bank with which such Foreign
Subsidiary regularly transacts business and with maturities of not more than six
months from the date of acquisition by such Foreign Subsidiary, (y) overnight
deposits and demand deposit accounts maintained with any bank that such Foreign
Subsidiary regularly transacts business and (z) securities of the type and
maturity described in clause (i) above but issued by the principal Governmental
Authority in which such Foreign Subsidiary is organized so long as such security
has the highest rating available from either S&P or Moody’s.

 

43

--------------------------------------------------------------------------------

 

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall mean the occurrence of any of the following: (i) the
adoption or taking effect of any law, rule, regulation or treaty, (ii) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority, or (iii) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (b) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the Effective Date regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” shall mean (i) Borrower ceases to be a Wholly-Owned
Subsidiary of Parent or (ii) both Alex Rozek and Adam K. Petersen shall cease
serving as co-chairmen of Parent.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder. Section references to the
Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

 

44

--------------------------------------------------------------------------------

 

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted) by
any Credit Party pursuant to any Security Document, including, without
limitation, all Security Agreement Collateral, all Mortgaged Properties and all
cash and Cash Equivalents delivered as collateral or held by Lender, but
expressly excluding the Payroll Account and cash on deposit in the Payroll
Account.

 

“Commitment” means the Revolving Loan Commitment, the Term Loan 1 Commitment,
the Term Loan 2 Commitment or any combination thereof (as the context requires).

 

“Commitment and Closing Cost Fee” means $60,000.00

 

“Compliance Certificate” shall have the meaning provided in Section 8.01(e).

 

“Connection Income Taxes” means taxes that are imposed on or measured by net
income (however denominated) or that are franchise taxes or branch profits
taxes, in each case, imposed as a result of a present or former connection
between Lender and the jurisdiction imposing such tax (other than connections
arising from Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Credit Document).

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period adjusted by (x) adding thereto, without duplication and to the
extent deducted in arriving at Consolidated Net Income for such period: (a)
Consolidated Interest Expense; (b) amounts accrued in respects of federal,
state, local or foreign franchise taxes or taxes based on income; (c) the amount
of all amortization of intangibles and depreciation; (d) all non-cash charges,
losses or expenses, including non-cash adjustments resulting from the
application of purchase accounting, or accounting standards with respect to
Borrower’s billboard business, including, without limitation, any adjustments
for straight-line lease accounting (ASC 842), non-cash accretion expenses,
non-cash expenses arising from grants of stock appreciation rights, stock
options or restricted stock, non-cash compensation expense (including deferred
non-cash compensation expense), other non-cash expenses or charges arising from
the sale or issuance of stock, the granting of stock options, and the granting
of stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock, stock option,
stock appreciation rights or similar arrangements), non-cash impairment of good
will and other long term intangible assets, but excluding any such non-cash
charges, losses or expenses to the extent (A) there were cash charges with
respect to such charges, losses and expenses in past accounting period or (B)
there is a reasonable expectation that there will be cash charges with respect
to such charges, losses and expenses in a future accounting period; and (e) the
amortization or write-off of deferred financing, legal and accounting costs with
respect to the Transaction to the extent incurred within 120 days of the
Effective Date or 30 days of the Term Loan 2 Effective Date, in an aggregate
amount not to exceed $300,000; and (y) deducting therefrom, (a) the amount of
all cash payments during such period that are associated with any non-cash
charges or non-cash losses that were added back to Consolidated Net Income in a
previous period pursuant to preceding clause (x)(d); (b) any extraordinary,
unusual or non-recurring gains, (c) any gains or from sales of assets other than
from sales of inventory in the ordinary course of business; and (d) any non cash
income or gains (including any non cash gains attributable to Borrower’s
billboard business, including, without limitation, any adjustments for
straight-line lease accounting).

 

45

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio of (a) (i)
Consolidated EBITDA for a period minus (ii) unfinanced Capital Expenditures for
such period (other than Capital Expenditures funded by means of a capital
contribution by Parent to Borrower or to any Subsidiary) minus (iii) federal,
state and local income tax expenses paid in cash for such period minus (iv)
Dividends for such period (excluding any Dividends paid from the proceeds of
Term Loan 1 or Term Loan 2) to (b) the sum of (i) Consolidated Interest Expense
paid in cash for such period plus (ii) scheduled principal amortization payments
or redemptions (as initially scheduled on the incurrence of such debt and
excluding optional prepayments thereof) on Consolidated Total Funded Debt
required to be paid in cash for such period plus (iii) Capitalized Lease
Obligations payments for such period (but excluding from clauses (ii) and (iii)
any component of Consolidated Interest Expense to the extent the same is
included in clause (i)).

 

“Consolidated Interest Expense” shall mean, for any period, the sum of the total
consolidated interest expense of Borrower and its Subsidiaries for such period
(calculated without regard to any limitations on the payment thereof) plus,
without duplication, (i) that portion of Capitalized Lease Obligations of
Borrower and its Subsidiaries representing the interest factor for such period
whether or not actually paid during such period, and (ii) the interest component
(or imputed interest) of any lease payment or other off balance sheet financing
under Attributable Debt transactions paid by Borrower and its Subsidiaries for
such period.

 

“Consolidated Leverage Ratio” shall mean, at any time, the ratio of (a)
Consolidated Total Funded Debt to (b) Consolidated EBITDA

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Borrower and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests), provided that (i) in
determining Consolidated Net Income, the net income of any other Person which is
not a Subsidiary of Borrower or is accounted for by Borrower by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to Borrower or a Subsidiary
thereof during such period, (ii) the net income of any Subsidiary of Borrower
shall be excluded to the extent that the declaration or payment of cash
dividends or similar cash distributions by that Subsidiary of that net income is
not at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such Subsidiary, and (iii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Borrower or all or substantially all of the property or assets of such Person
are acquired by Borrower or a Subsidiary of Borrower shall be excluded.

 

“Consolidated Total Funded Debt” shall mean, at any time, the sum of, without
duplication, (i) the aggregate principal amount of all Indebtedness for borrowed
money (or, if greater, the aggregate face amount of any Indebtedness for
borrowed money issued at a discount) of Borrower and its Subsidiaries at such
time; (ii) Capitalized Lease Obligations of Borrower and its Subsidiaries at
such time (but excluding any component of Consolidated Interest Expense), (iii)
Indebtedness of Borrower and its Subsidiaries at such time to be drawn or paid
under all letters of credit, bankers’ acceptances, bank guaranties and similar
obligations issued for the account of Borrower and its Subsidiaries and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations but in each case only limited to the extent drawn or funded
and not reimbursed by Borrower or its Subsidiaries within two Business Days, and
(iv) guarantees by Borrower and its Subsidiaries of any other Person’s
Indebtedness of the types described in clauses (i) through (iii). For the
avoidance of any doubt, Consolidated Total Funded Debt does not include any
operating leases on balance sheet due to ASC 842.

 

46

--------------------------------------------------------------------------------

 

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (iv)
otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof. Notwithstanding anything to the contrary
contained in the immediately preceding sentence, the term Contingent Obligation
shall not include endorsements of instruments for deposit or collection or
reimbursement. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Cost Basis of Assets” shall mean, for any period, the sum of (i) the gross
total fixed assets of Borrower and its Subsidiaries and (ii) the gross total
intangible assets, including, without duplication, goodwill, of Borrower and its
Subsidiaries, as determined in accordance with generally accepted accounting
principles consistently applied.

 

“Credit Documents” shall mean this Agreement, each Note, the Subsidiaries
Guaranty, the Security Documents, the Grant of Security Interest in U.S.
Trademarks, the Grant of Security Interest in U.S. Copyrights, the Grant of
Security Agreement in U.S. Patents, the Additional Security Documents, and
collateral assignments, pledge agreements, account assignments, control
agreements, or other reimbursement agreements, any subordination agreements,
intercreditor agreements and any and all other agreements, instruments and
documents, including powers of attorney, consents, and all other writings
heretofore, now or hereafter executed by any Credit Party and/or delivered to
Lender in connection with this Agreement.

 

“Credit Event” shall mean the making of any Loan.

 

“Credit Party” shall mean Borrower and each Subsidiary Guarantor.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Disbursement Account” shall mean Borrower’s account as previously provided to
Lender, or such other account as Borrower designates as the “Disbursement
Account” with written notice to Lender.

 

“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

47

--------------------------------------------------------------------------------

 

 

“Dividend” shall mean, with respect to any Person, any payment of a
distribution, interest, or dividend on any capital stock or other equity
interests, as the case may be, or any purchase, redemption, or other acquisition
or retirement for value of any capital stock or other equity interest, as the
case may be.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of Borrower incorporated or
organized in the United States, any State thereof or the District of Columbia.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which (i) Borrower and Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to the Lender and (ii) the conditions contained in
Section 5.01 are met to the satisfaction of Lender or waived by Lender. Upon the
satisfaction of the condition described in clause (i) of the immediately
preceding sentence and upon the Lender’s good faith determination that the
conditions described in clause (ii) of the immediately preceding sentence have
been met, then the Effective Date shall have deemed to have occurred and Lender
shall give Borrower prompt notice of the occurrence of the Effective Date.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any actual or alleged violation of any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

48

--------------------------------------------------------------------------------

 

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health and safety, or Hazardous Materials, including,
without limitation and to the extent applicable, CERCLA; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3000(f) et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and other similar state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and the regulations
promulgated and rulings issued thereunder. Section references to ERISA are to
ERISA, as in effect at the date of this Agreement and any subsequent provisions
of ERISA or any successor statute, amendatory thereof, supplemental thereto, or
substituted therefor.

 

“ERISA Affiliate” shall mean any Subsidiary of a Credit Party and any trade or
business (whether or not incorporated), which, together with any Credit Party or
any Subsidiary of a Credit Party, is treated as a single employer under Section
414 of the Code.

 

“ERISA Plan” shall mean any employee pension benefit plan as defined in Section
3(2) of ERISA, other than a "multiemployer plan" as defined in Section 3(37) of
ERISA, which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code, and that is sponsored, maintained, or
contributed to by any Credit Party or ERISA Affiliate or with respect to which
any Credit Party or ERISA Affiliate has any liability, contingent or otherwise.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Existing Indebtedness” shall have the meaning provided in Section 7.20.

 

“Existing Indebtedness Agreements” shall have the meaning provided in Section
5.01(o)(iv).

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

 

“Foreign Pension Plan” shall mean any defined benefit pension plan (including,
without limitation, any superannuation fund) which is established, contributed
to, or maintained by Borrower or any one or more of its Subsidiaries outside the
United States of America and which is required by applicable laws to be funded.

 

“Foreign Subsidiary” shall mean each Subsidiary of Borrower that is not a
Domestic Subsidiary.

 

49

--------------------------------------------------------------------------------

 

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or would become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas, in each case, in excess of applicable
legal limits; (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any Governmental Authority.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
in an amount equal to the fair market value of the property to which such Lien
relates as determined in good faith by such Person), (iv) the aggregate amount
of all Capitalized Lease Obligations of such Person, (v) all obligations of such
Person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement, and (viii) all Attributable Debt of such Person. Notwithstanding
the foregoing, Indebtedness shall not include trade payables and accrued
expenses incurred by any Person in accordance with commercially reasonable
practices of such Person (including pursuant to customer service contracts). For
the avoidance of any doubt, Indebtedness does not include any operating leases
required to be reflected as a liability on Borrower’s balance sheet due to ASC
842.

 

“Indemnified Taxes” shall have the meaning provided in Section 4.04(a).

 

“Index” shall have the meaning provided in Section 1.06(a).

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 9.05.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean First National Bank of Omaha, a national banking
association.

 

50

--------------------------------------------------------------------------------

 

 

“LIBOR Rate” means the London Interbank offered rate for U.S. Dollar deposits
published in the Wall Street Journal as the One (1) Month LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

 

“LLC Interests” shall have the meaning provided in Section 7.13.

 

“Loan” shall mean each Revolving Loan and each Term Loan.

 

“Management Agreements” shall have the meaning provided in Section 5.01(q)(ii).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property or financial condition of Borrower and its
Subsidiaries, taken as a whole, (ii) a material adverse effect on the ability of
the Credit Parties, taken as a whole, to perform their obligations hereunder or
under any other Credit Document or (iii) a material adverse effect on the rights
and remedies of the Lender hereunder or under any other Credit Document.

 

“Minimum Borrowing Amount” shall mean $10,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
corporation thereto.

 

“Mortgaged Property(ies)” shall mean the real estate, fixtures and improvements
upon which Lender has a perfected security interest.

 

“Note” shall mean the Revolving Note, Term Loan 1 Note and/or the Term Loan 2
Note, as the context may require.

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03(c).

 

“Notice Office” shall mean the office of Lender located at 1620 Dodge Street,
Stop 1029, Omaha, Nebraska 68102 Attention: David Erker and Dale Ervin,
Telephone: (402) 602-3507/(402) 602-5073 or such other office or person as
Lender may hereafter designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing Lender pursuant to the terms of this
Agreement or any other Credit Document, including, without limitation, all
amounts in respect of any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest is an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

51

--------------------------------------------------------------------------------

 

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt perfection of a security interest under, or otherwise with
respect to, any Credit Document, except any such taxes that are imposed with
respect to an assignment as a result of a present or former connection between
Lender or the applicable Lender and the jurisdiction imposing such tax.

 

“Parent” means Boston Omaha Corporation.

 

“Patriot Act” means the Patriot Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) as may be amended or updated.

 

“Payment Office” shall mean the office of Lender located at: 1620 Dodge Street,
Stop 1029, Omaha, Nebraska 68102 Attention: David Erker, Telephone: (402)
602-3507 or such other office or person as Lender may hereafter designate in
writing as such to the other parties hereto.

 

“Payroll Account” shall mean a separate account maintained by the Borrower or
one of its Subsidiaries used solely to fund payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of employees, and the
cash on deposit in such account.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean the acquisition by Borrower or a Wholly-Owned
Subsidiary of Borrower of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into Borrower (so long as
Borrower is the surviving corporation) or a Wholly-Owned Subsidiary of Borrower
(so long as such Wholly-Owned Subsidiary is the surviving corporation)),
provided that (in each case) (A) in the case of the acquisition of the capital
stock or other equity interests of any Person (including way of merger), such
Person shall own no capital stock or other equity interests of any other Person
(excluding de minimis amounts) unless either (x) such Person and/or its
Wholly-Owned Subsidiaries own at least 100% of the capital stock or other equity
interests of such other Person or (y) (1) such Person and/or its Wholly-Owned
Subsidiaries own at least 100% of the consolidated assets of such Person and its
Subsidiaries and (2) any non-Wholly-Owned Subsidiary of such Person was
non-Wholly-Owned prior to the date of such Permitted Acquisition of such Person,
(B) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a business permitted by Section 9.13 and (C) all
applicable requirements of Section 8.15 applicable to Permitted Acquisitions are
satisfied. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, Lender agrees in
writing that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement.

 

“Permitted Acquisition Threshold” means (i) $10,000,000 during the period
commencing on the Effective Date and ending on the date immediately preceding
the first Quarterly Reporting Date, and (ii) during each subsequent period
commencing on the most recent Quarterly Reporting Date and ending on the date
immediately preceding the succeeding Quarterly Reporting Date, an amount equal
to six percent (6%) of the Cost Basis of Assets of Borrower and its Subsidiaries
calculated as of the most recent fiscal quarter ended prior to the commencement
date of such period.

 

52

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title policy (or binding
commitment) delivered to the Lender with respect thereto, all of which
exceptions must be acceptable to the Lender in its reasonable discretion.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

“Permitted Subordinated Debt” means any Indebtedness of the Borrower and its
Subsidiaries which has been consented to in writing by the Lender and is fully
subordinated to the Obligations and the Lender’s rights and remedies under the
Credit Documents in all respects (including lien, payment, and bankruptcy)
pursuant to a written, fully executed subordination or intercreditor agreement
in form and substance reasonably satisfactory to the Lender.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) any disposition of a material business
line or Subsidiary of Borrower consummated after the first day of the relevant
Calculation Period as if such disposition (and the application of the proceeds
therefrom) was consummated (and the proceeds therefrom had been applied) on the
first day of the relevant Calculation Period, and/or (y) the Permitted
Acquisition, if any, then being consummated as well as any other Permitted
Acquisition consummated after the first day of the relevant Calculation Period
and on or prior to the date of the respective Permitted Acquisition then being
effected, as the case may be, as if such Permitted Acquisition was consummated
on the first day of the relevant Calculation Period and taking into account
factually supportable and identifiable cost savings and expenses directly
attributable to any such Permitted Acquisition which would otherwise be
accounted for as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act, as if such cost savings or expenses were realized on the
first day of the respective period. In connection with the foregoing, any
Indebtedness incurred, assumed or repaid by Borrower or any Subsidiary in
connection with the disposition or Permitted Acquisition (i) shall be deemed to
have been incurred, assumed or repaid as of the first day of the Calculation
Period and (ii) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

 

“Projections” shall mean the projections that were prepared by or on behalf of
Borrower and delivered to Lender on May 30, 2019.

 

“Qualified Preferred Stock” shall mean any preferred stock of Borrower so long
as the terms of any such preferred stock (w) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the one
year anniversary of the Term Loan 2 Maturity Date, (x) do not require the cash
payment of dividends or distributions that would otherwise be prohibited by this
Agreement, (y) do not contain any covenants (other than periodic reporting
covenants) and (z) are otherwise reasonably satisfactory to the Lender.

 

53

--------------------------------------------------------------------------------

 

 

“Quarterly Reporting Date” shall mean each date after the Effective Date on
which quarterly financial statements are due pursuant to Section 8.01(a) for a
fiscal quarter (or, if earlier, the date such quarterly financial statements are
actually delivered to Lender for such fiscal quarter pursuant to Section
8.01(a)).

 

“Rating Agency” shall mean each of Moody’s and S&P.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Regulation D” shall mean Regulation D of the Board.

 

“Regulation T” shall mean Regulation T of the Board.

 

“Regulation U” shall mean Regulation U of the Board.

 

“Regulation X” shall mean Regulation X of the Board.

 

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring or seeping into the environment.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to an ERISA Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of Borrower
or any of its Subsidiaries, that such cash or Cash Equivalents (i) appears (or
would be required under generally accepted accounting principles to appear) as
“restricted” on a consolidated balance sheet of Borrower or of any such
Subsidiary, (ii) are subject to any Lien in favor of any Person or (iii) are not
otherwise generally available for use by Borrower or any of its Subsidiaries.

 

“Revolving Loan(s)” shall have the meaning provided in Section 1.01(a).

 

“Revolving Loan Commitment” shall mean $5,000,000.

 

“Revolving Loan Effective Date” shall have the meaning provided in Section
1.06(a).

 

“Revolving Loan Maturity Date” shall mean August 12, 2021.

 

“Revolving Note” shall have the meaning provided in Section 1.05(a)(i).

 

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive territorial Sanctions.

 

54

--------------------------------------------------------------------------------

 

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the European Union, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union or (c) Her Majesty’s Treasury of the United Kingdom.

 

“SEC” shall have the meaning provided in Section 8.01(g).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall have the meaning provided in Section 5.01(j).

 

“Security Agreement Collateral” shall mean all “Pledged Collateral” as defined
in the Security Agreement

 

“Security Documents” shall mean and include the Security Agreement and each
other Additional Security Document.

 

“Shareholders’ Agreements” shall have the meaning provided in Section
5.01(o)(i).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time, and
in each case, the accounts of which would be consolidated with Borrower in
Borrower’s consolidated financial statements in accordance with generally
accepted accounting principles.

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.01(i).

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Borrower, to the extent required by Section 8.13, each Wholly-Owned Foreign
Subsidiary of Borrower and any other Person that enters into the Subsidiaries
Guaranty in favor of Lender after the date hereof.

 

“Tax Sharing Agreements” shall have the meaning provided in Section
5.01(o)(iii).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” or “Term Loans” means Term Loan 1 or Term Loan 2, individually or
together as the context so requires .

 

“Term Loan Availability Cutoff Date” means May 31, 2020.

 

55

--------------------------------------------------------------------------------

 

 

“Term Loan 1” shall have the meaning provided in Section 1.01(b).

 

“Term Loan 1 Commitment” means $24,900,000.

 

“Term Loan 1 Maturity Date” means August 12, 2026.

 

“Term Loan 1 Note” shall have the meaning provided in Section 1.05(a)(ii).

 

“Term Loan 2” shall have the meaning provided in Section 1.01(c).

 

“Term Loan 2 Commitment” means, as of the date of the Notice of Borrowing with
regard to Term Loan 2, the lesser of the (i) Aggregate Commitment minus the
Revolving Loan Commitment as of such date or (ii) the product of Borrower’s
Consolidated EBITDA for 2019 based on Borrower’s audited consolidated financial
statements for the period ending December 31, 2019 multiplied by three (3), in
each case of (i) or (ii) subtracting therefrom the outstanding principal balance
of Term Loan 1 as of such date.

 

“Term Loan 2 Maturity Date” means August 12, 2026.

 

“Term Loan 2 Note” shall have the meaning providing in Section 1.05(a)(iii).

 

“Term Loan 2 Availability Date” means the date that Borrower satisfies the
conditions precedent in Section 5.02, as determined by Lender in its reasonable
discretion.

 

“Term Loan 2 Effective Date” means the date, prior to the Term Loan Availability
Cutoff Date on which the conditions contained in Section 5.02 are met to the
reasonable satisfaction of Lender or waived by Lender. Upon Lender’s good faith
determination that the conditions described in the immediately preceding
sentence have been met, and the funding of a Borrowing under Term Loan 2 shall
have occurred, then the Term Loan 2 Effective Date shall have deemed to have
occurred and Lender shall give Borrower prompt notice of the occurrence thereof
to Borrower.

 

“Term Loan 2 Margin” means 1.95%.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period).

 

“Transaction” shall mean (i) the entering into of the Credit Documents and the
incurrence of Loans, and (ii) the payment of all fees and expenses in connection
with the foregoing.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any ERISA Plan shall mean the amount, if any, by
which the value of the accumulated plan benefits under the ERISA Plan determined
on a plan termination basis in accordance with actuarial assumptions at such
time consistent with those prescribed by the PBGC for purposes of Section 4044
of ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contribution).

 

“United States” and “U.S.” shall each mean the United States of America.

 

56

--------------------------------------------------------------------------------

 

 

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

 

“Voting Power” shall mean, with respect to any class or classes of capital stock
of Borrower (or any class or classes of capital stock then convertible into such
capital stock at the option of the holders thereof), the voting power entitled
to vote in the election of directors of Borrower.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 12.      Miscellaneous.

 

12.01.     Payment of Expenses, Etc. Borrower hereby agrees to: (i) (A) pay all
reasonable out-of-pocket costs and expenses of Lender (including the reasonable
fees and disbursements of Lender’s outside (but not in-house) counsel) in
connection with the preparation, execution and delivery of any amendment, waiver
or consent under this Agreement and the other Credit Documents, and (B) after
the occurrence and during the continuation of an Event of Default, pay all
reasonable out-of-pocket costs and expenses of Lender (including the reasonable
fees and disbursements of Lender’s outside (but not in-house) counsel) in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings; and (ii) indemnify Lender and its
respective officers, directors, employees, representatives, agents, affiliates,
trustees and investment advisors (each such Person, an “Indemnified Person”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) (collectively,
“Damages”) incurred by, imposed on or assessed against any of them as a result
of, or arising out of, or in any way related to, or by reason of (a) any
investigation, litigation or other proceeding (whether or not Lender is a party
thereto and whether or not such investigation, litigation or other proceeding is
brought by or on behalf of Borrower) related to the entering into and/or
performance of this Agreement or any other Credit Document, (b) any Collateral
or Property of any Credit Party or (c) the use of any proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents;
provided, that such indemnity shall not, as to any Indemnified Person, be
available to the extent that such Damages (x) are determined by a non-appealable
order from a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of an Indemnified Person or (y) have resulted
from a claim brought by any Credit Party against an Indemnified Person for
material breach of such Indemnified Person’s obligations under any Credit
Document. To the extent that the undertaking to indemnify, pay or hold harmless
any Indemnified Person set forth in the preceding sentence may be unenforceable
because it violates or would violate any law or public policy, Borrower shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law. To the
fullest extent permitted by applicable law, no Indemnified Person shall have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Credit Documents or arising out of its activities
in connection herewith or therewith (whether before or after the Effective
Date). This Section 12.01 shall not apply with respect to taxes other any taxes
that represent losses, claims, damages, etc. arising from any non-tax claim.

 

57

--------------------------------------------------------------------------------

 

 

12.02.     Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
Lender, and each of its Affiliates, to the fullest extent permitted by
applicable law, is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to Borrower or to any
other Person, any such notice being hereby expressly waived to the extent
permitted by applicable law, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by Lender, (including, without limitation, by branches and agencies of
Lender) to or for the credit or the account of Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of
Borrower to Lender under this Agreement or under any of the other Credit
Documents, and all other claims of any nature or description arising out of or
connected with this Agreement or any other Credit Document, irrespective of
whether or not Lender shall have made any demand hereunder.

 

12.03.     Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
electronic communication) and mailed or delivered (including by electronic
delivery): if to Borrower, at the address specified below its signature below;
if to Lender at the Notice Office; or, as to Borrower or Lender, at such other
address as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall not be effective until
received by Lender or Borrower, as the case may be, during normal business hours
on a Business Day.

 

12.04.     Benefit of Agreement; Assignments; Participations.

 

(a)     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties
hereto; provided, however, Borrower may not assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
Lender and, provided further, that, although Lender may transfer, assign or sell
non-voting participations in its rights hereunder without the need for notice
to, or consent of, Borrower, a participant shall not constitute a “lender”
hereunder and Lender shall retain (and not grant participations or assignments
in) at least 51% of the Revolving Loans, the Commitments and each Term Loan. In
the case of any such participation, the participant shall not have any rights
under this Agreement or any of the other Credit Documents (the participant’s
rights in respect of such participation to be those set forth in the agreement
executed by Lender in favor of the participant relating thereto) and all amounts
payable by Borrower hereunder shall be determined as if Lender had not sold such
participation and Lender’s obligations under the Credit Documents shall remain
unchanged.

 

58

--------------------------------------------------------------------------------

 

 

(b)     Nothing in this Agreement shall prevent or prohibit Lender from pledging
its Loans and Notes hereunder as security for the obligations of such Lender,
including to a Federal Reserve Bank in support of borrowings made by Lender from
such Federal Reserve.

 

12.05.     No Waiver; Remedies Cumulative. No failure or delay on the part of
any party in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between Borrower and Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which any party would otherwise have. No
notice to or demand on any party in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any party to any other or further action in
any circumstances without notice or demand.

 

12.06.     [Reserved].

 

12.07.     Calculations; Computations.

 

(a)     The financial statements to be furnished to Lender pursuant hereto shall
be made and prepared in accordance with generally accepted accounting principles
in the United States consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Borrower to Lender and except for unaudited statements without footnotes and
subject to yearend adjustments); provided that, (i) except as otherwise
specifically provided herein, all computations and all definitions (including
accounting terms) used in determining compliance with any Section of this
Agreement shall utilize generally accepted accounting principles and policies in
conformity with those used to prepare the historical financial statements of
Borrower referred to in Section 7.05(a), except for those changes based on
required or recommended changes by the Parent’s Board of Directors, Audit
Committee of the Parent’s Board of Directors or as required by the Parent’s
outside independent auditing firm or the SEC and (ii) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis.

 

(b)     All computations of interest and other Fees hereunder are computed on a
365/360 basis; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.

 

59

--------------------------------------------------------------------------------

 

 

12.08.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

 

(a)     THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL, EXCEPT AS TO ANY OTHER CREDIT DOCUMENT AS EXPRESSLY SET FORTH THEREIN, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEBRASKA. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEBRASKA OR
OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF DOUGLAS. EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PARTY. EACH OF THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SPECIFIED IN SECTION 12.03, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(b)     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c)     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

60

--------------------------------------------------------------------------------

 

 

12.09.     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with Borrower and Lender.

 

12.10.     Effectiveness. This Agreement shall become effective on the Effective
Date.

 

12.11.     Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

12.12.     Amendment or Waiver; Etc. Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by Borrower and Lender.

 

12.13.     Survival. All indemnities set forth herein or in any other Credit
Documents shall survive the execution, delivery and termination of this
Agreement and the Notes and the making and repayment of the Obligations.

 

12.14.     Domicile of Loans. Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of the Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under this Agreement from those being
charged by the Lender prior to such transfer, then Borrower shall not be
obligated to pay such increased costs.

 

12.15.     Register. Borrower hereby designates Lender to serve as its agent,
solely for purposes of this Section 12.15, to maintain a register (the
“Register”) on which it will record the Commitments and the Loans made by
Lender, the amount of any principal or interest due and payable with respect to
such Loans and each repayment in respect of the principal amount, and related
interest amounts of the Loans. Failure to make any such recordation, or any
error in such recordation, shall not affect Borrower’s obligations in respect of
such Loans. In addition, Borrower shall have the right, upon its written request
to Lender, to review a copy of the Register at any reasonable time.

 

12.16.     Confidentiality.

 

(a)     Subject to the provisions of clause (b) of this Section 12.16, Lender
agrees that it will maintain, in accordance with the requirements of Regulation
FD as promulgated by the SEC, the confidentiality of any information with
respect to Parent, Borrower or any of their Subsidiaries (with the same degree
of care that it uses to protect its own confidential information, but in no
event less than a reasonable degree of care) and will not disclose without the
prior consent of Borrower (other than to its employees, auditors, advisors,
Affiliates or counsel or Lender’s holding or parent company (collectively,
“Representatives”), and Lender, in its reasonable discretion, determines that
any such party should have access to such information, provided such Persons
shall be subject to the provisions of this Section 12.16 to the same extent as
the Lender) any information which is now or in the future furnished pursuant to
this Agreement or any other Credit Document and which is designated as
confidential by Borrower or that a reasonable person would consider
confidential, provided that Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 12.16(a) by Lender or Representatives of Lender or becomes
available to Lender, or any of its respective Affiliates on a non-confidential
basis from a source other than Borrower that does not owe Borrower a duty of
confidentiality or a fiduciary duty, (ii) as may be required or appropriate in
any report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over the Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to any other
party hereto, (vi) to any actual or prospective direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by an agreement containing
provisions substantially the same as those of this Section 12.16, (vii) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes, Loans or Commitments
or any interest therein by such Lender, provided that such prospective
transferee agrees to be bound by an agreement containing provisions
substantially the same as those of this Section 12.16, and (viii) in connection
with the exercise of remedies hereunder or under any other Credit Document or
any action or proceeding relating to this Agreement or any other Credit Document
or the enforcement of rights hereunder or thereunder.

 

61

--------------------------------------------------------------------------------

 

 

(b)     Borrower hereby acknowledges and agrees that Lender may share with any
of its Affiliates, and such Affiliates may share with such Lender, any
information related to Borrower or any of its Subsidiaries (including, without
limitation, any non-public customer information regarding the creditworthiness
of Borrower and its Subsidiaries), provided such Persons shall be subject to the
provisions of this Section 12.16 to the same extent as such Lender.

 

12.17.     No Fiduciary Duty. Lender, and its Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
Affiliates. Borrower agrees that nothing in the Credit Documents will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between Lender, on the one hand, and such obligor, its stockholders
or its affiliates on the other. Borrower acknowledges and agrees that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between Lenders, on the one hand, and Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether Lender has advised, is
currently advising or will advise Borrower, its stockholders or its Affiliates
on other matters) or any other obligation to Borrower except the obligations
expressly set forth in the Credit Documents and (y) Lender is acting solely as
principal and not as the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other Person. Borrower acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.

 

12.18.     Patriot Act. Lender is subject to the Patriot Act and Lender hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow the Lender to identify Borrower in accordance with
the Patriot Act.

 

62

--------------------------------------------------------------------------------

 

 

12.19.     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among the parties thereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

12.20.  Credit Agreement in Writing. A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU (BORROWER) AND US (LENDER) FROM
ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY
OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN
CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN
WRITING TO BE EFFECTIVE.

 

[signature page follows]

 

63

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

LINK MEDIA HOLDINGS, LLC, as Borrower

 

 

 

 

 

By:

/s/ James A. McLaughlin

 

 

 

Name:   James A. McLaughlin

Title: President

 

 

 

Address: 200 Mansell Court East

 

   

Building 200, Suite 360 

Roswell, GA 30076

 

 

 

FIRST NATIONAL BANK OF OMAHA, as Lender

 

 

 

 

 

 

 

 

By:

/s/ David S. Erker

 

 

 

Name:

David S. Erker

 

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

General Information

 

Document Type

Credit & Loan Agreements

   

Topic(s)

Banking & Finance

   

Transaction Type

Commercial Credit & Loan Arrangements

   

Governing Law

Nebraska

     

First National Bank of Omaha.

Source Document

     

Industry(SIC)

7312

   

Law Firms

Koley Jessen P.C., L.L.O.

   

Parties

First National Bank of Omaha, N.A.

 